EXHIBIT 10.2

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

among

 

WILLIAMS ENERGY PARTNERS L.P.,

 

as Borrower,

 

The Several Lenders

from Time to Time Parties Hereto,

 

LEHMAN BROTHERS INC.

 

and

 

BANC OF AMERICA SECURITIES, LLC,

as Joint Lead Arrangers

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

and

 

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent

 

Dated as of August 6, 2003

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

   1

1.1

  

Defined Terms

   1

1.2

  

Other Definitional Provisions

   22

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

   23

2.1

  

Term Loan Commitments

   23

2.2

  

Procedure for Term Loan Borrowing

   23

2.3

  

Repayment of Term Loans

   24

2.4

  

Revolving Credit Commitments

   24

2.5

  

Procedure for Revolving Credit Borrowing

   24

2.6

  

Additional Term Loan Commitments

   25

2.7

  

Procedure for Establishing Additional Term Loan Facilities

   25

2.8

  

Repayment of Loans; Evidence of Debt

   25

2.9

  

Commitment Fees, etc

   26

2.10

  

Termination or Reduction of Revolving Credit Commitments

   27

2.11

  

Optional Prepayments

   27

2.12

  

Mandatory Prepayments and Commitment Reductions

   27

2.13

  

Conversion and Continuation Options

   28

2.14

  

Minimum Amounts and Maximum Number of Eurodollar Tranches

   29

2.15

  

Interest Rates and Payment Dates

   29

2.16

  

Computation of Interest and Fees

   29

2.17

  

Inability to Determine Interest Rate

   30

2.18

  

Pro Rata Treatment and Payments

   30

2.19

  

Requirements of Law

   32

2.20

  

Taxes

   33

2.21

  

Indemnity

   35

2.22

  

Illegality

   35

2.23

  

Change of Lending Office

   36

2.24

  

Replacement of Lenders under Certain Circumstances

   36

SECTION 3. LETTERS OF CREDIT

   36

3.1

  

L/C Commitment

   36

3.2

  

Procedure for Issuance of Letter of Credit

   37

3.3

  

Fees and Other Charges

   37

3.4

  

L/C Participations

   37

3.5

  

Reimbursement Obligation of the Borrower

   38

3.6

  

Obligations Absolute

   39

3.7

  

Letter of Credit Payments

   40

3.8

  

Applications

   40

SECTION 4. REPRESENTATIONS AND WARRANTIES

   40

4.1

  

Financial Condition

   40

4.2

  

No Change

   41

4.3

  

Existence; Compliance with Law

   41

4.4

  

Power; Authorization; Enforceable Obligations

   42

4.5

  

No Legal Bar

   42

 

i



--------------------------------------------------------------------------------

4.6

  

No Material Litigation

   42

4.7

  

No Default

   43

4.8

  

Ownership of Property; Liens

   43

4.9

  

Intellectual Property

   43

4.10

  

Taxes

   43

4.11

  

Federal Regulations

   44

4.12

  

Labor Matters

   44

4.13

  

ERISA

   44

4.14

  

Investment Company Act; Other Regulations

   44

4.15

  

Subsidiaries

   45

4.16

  

Use of Proceeds

   45

4.17

  

Environmental Matters

   45

4.18

  

Accuracy of Information, etc

   46

4.19

  

Security Documents

   47

4.20

  

Solvency

   47

4.21

  

Reportable Transaction

   47

SECTION 5. CONDITIONS PRECEDENT

   48

5.1

  

Conditions to Initial Extension of Credit

   48

5.2

  

Conditions to Effectiveness of Each Additional Term Loan Supplement

   49

5.3

  

Conditions to Each Extension of Credit

   50

SECTION 6. AFFIRMATIVE COVENANTS

   50

6.1

  

Financial Statements. Furnish to the Administrative Agent:

   50

6.2

  

Certificates; Other Information

   51

6.3

  

Payment of Obligations

   53

6.4

  

Conduct of Business and Maintenance of Existence, etc

   53

6.5

  

Maintenance of Property; Insurance

   53

6.6

  

Inspection of Property; Books and Records; Discussions

   53

6.7

  

Notices

   53

6.8

  

Environmental Laws

   54

6.9

  

Additional Collateral, etc

   54

6.10

  

Further Assurances

   55

6.11

  

Tax Shelter Regulations

   55

SECTION 7. NEGATIVE COVENANTS

   55

7.1

  

Financial Condition Covenants

   55

7.2

  

Limitation on Indebtedness

   56

7.3

  

Limitation on Liens

   57

7.4

  

Limitation on Fundamental Changes

   58

7.5

  

Limitation on Disposition of Property

   59

7.6

  

Limitation on Restricted Payments

   60

7.7

  

[Reserved]

   61

7.8

  

Limitation on Investments

   61

7.9

  

Limitation on Transactions with Affiliates

   62

7.10

  

Limitation on Sales and Leasebacks

   62

7.11

  

Limitation on Changes in Fiscal Periods

   62

7.12

  

Limitation on Negative Pledge Clauses

   62

7.13

  

Limitation on Restrictions on Subsidiary Distributions

   63

 

ii



--------------------------------------------------------------------------------

7.14

  

Limitation on Lines of Business

   63

7.15

  

Limitation on Amendments to WPL Note Purchase Agreement; Partnership Agreement

   63

7.16

  

Limitation on Hedge Agreements

   64

SECTION 8. EVENTS OF DEFAULT

   64

SECTION 9. THE AGENTS

   67

9.1

  

Appointment; Issuing Lender; Certain Duties

   67

9.2

  

Delegation of Duties

   67

9.3

  

Exculpatory Provisions

   67

9.4

  

Reliance by Agents

   68

9.5

  

Notice of Default

   68

9.6

  

Non–Reliance on Agents and Other Lenders

   68

9.7

  

Indemnification

   69

9.8

  

Agent in Its Individual Capacity

   69

9.9

  

Successor Administrative Agent, Issuing Lender

   69

9.10

  

Authorization to Release Liens and Guarantees

   70

9.11

  

The Joint Lead Arrangers; the Syndication Agent

   70

SECTION 10. MISCELLANEOUS

   70

10.1

  

Amendments and Waivers

   70

10.2

  

Notices

   72

10.3

  

No Waiver; Cumulative Remedies

   73

10.4

  

Survival of Representations and Warranties

   74

10.5

  

Payment of Expenses

   74

10.6

  

Successors and Assigns; Participations and Assignments

   75

10.7

  

Adjustments; Set-off

   78

10.8

  

Counterparts

   79

10.9

  

Severability

   79

10.10

  

Integration

   79

10.11

  

GOVERNING LAW

   79

10.12

  

Submission To Jurisdiction; Waivers

   79

10.13

  

Acknowledgments

   80

10.14

  

Confidentiality

   80

10.15

  

Release of Collateral and Guarantee Obligations

   81

10.16

  

Accounting Changes

   81

10.17

  

Delivery of Lender Addenda

   82

10.18

  

Restricted Subsidiaries

   82

10.19

  

Limitation of Recourse

   82

10.20

  

WAIVERS OF JURY TRIAL

   82

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

1.1

 

Adjustments to Consolidated EBITDA

4.1(b)

 

Certain Obligations

4.4

 

Consents, Authorizations, Filings and Notices

4.15

 

Subsidiaries

4.19(a)-1

 

UCC Filing Jurisdictions

4.19(a)-2

 

UCC Financing Statements to Remain on File

4.19(a)-3

 

UCC Financing Statements to be Terminated

7.2(d)

 

Existing Indebtedness

7.3(f)

 

Existing Liens

 

EXHIBITS:

A

 

Form of Guarantee and Collateral Agreement

B

 

Form of Compliance Certificate

C

 

Form of Closing Certificate

D

 

Form of Assignment and Acceptance

E-1

 

Form of Legal Opinion of Vinson & Elkins L.L.P.

E-2

 

Form of Legal Opinion of General Counsel of the Borrower

F-1

 

Form of Term Note

F-2

 

Form of Revolving Credit Note

G

 

Form of Exemption Certificate

H

 

Form of Lender Addendum

I

 

Form of Borrowing Notice

J

 

Form of Consent

K

 

Form of Notice of Conversion/Continuation



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of August 6, 2003, among WILLIAMS ENERGY PARTNERS
L.P., a Delaware limited partnership (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), LEHMAN BROTHERS INC., as sole advisor and sole
bookrunner (in such capacity, the “Bookrunner”), LEHMAN BROTHERS INC. and BANC
OF AMERICA SECURITIES, LLC, as joint lead arrangers (in such capacity, the
“Joint Lead Arrangers”), BANK OF AMERICA, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Williams OLP, L.P., a Delaware limited partnership (“OLP”) is a wholly
owned subsidiary of the Borrower;

 

WHEREAS, OLP is a party to the Credit Agreement, dated as of February 2, 2001,
as amended (the “Existing OLP Credit Agreement”), with Bank of America, N.A., as
administrative agent, and others;

 

WHEREAS, the Borrower wishes to establish credit facilities (a) to provide for
the refinancing and replacement of the Existing OLP Credit Agreement and (b) to
provide financing for the working capital and general corporate needs of the
Borrower; and

 

WHEREAS, the Lenders are willing to make such credit facilities available upon
and subject to the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Accounting Change”: as defined in Section 10.16.

 

“Acquisition Credit Agreement”: the Credit Agreement, dated as of June 17, 2003,
among WEG Acquisitions, L.P., the lenders parties thereto, Lehman Commercial
Paper Inc., as administrative agent, and others, together with all instruments,
security documents and other agreements entered into in connection therewith, as
the same shall have been amended, supplemented or otherwise modified on or prior
to, and is in effect on, the Closing Date, without giving any effect to any
subsequent amendment, supplement or other modification thereto or termination
thereof not approved to by the Required Lenders.

 

“Additional Term Loan”: as defined in Section 2.1.

 

“Additional Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make an Additional Term Loan to the Borrower hereunder in a
principal



--------------------------------------------------------------------------------

amount not to exceed the amount set forth in the Additional Term Loan
Supplement, or, as the case may be, in the Assignment and Acceptance pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.

 

“Additional Term Loan Facility”: as defined in the definition of “Facility” in
this Section 1.1.

 

“Additional Term Loan Lender”: each Lender that has an Additional Term Loan
Commitment or is the holder of an Additional Term Loan.

 

“Additional Term Loan Percentage”: as to any Additional Term Loan Lender at any
time, the percentage which such Lender’s Additional Term Loan Commitment under
any Additional Term Loan Supplement then constitutes of the aggregate Additional
Term Loan Commitments under such Additional Term Loan Supplement (or, at any
time after the Additional Term Loans are made under such Additional Term Loan
Supplement, the percentage which the aggregate principal amount of such Lender’s
Additional Term Loan then outstanding under such Additional Term Loan Supplement
constitutes of the aggregate principal amount of the Additional Term Loans then
outstanding under such Additional Term Loan Supplement).

 

“Additional Term Loan Supplement”: a supplement, to be in form and substance
reasonably satisfactory to, and to be executed and delivered by, the Borrower,
the Administrative Agent and each Additional Term Loan Lender party thereto,
which shall set forth (a) the name of each Additional Term Loan Lender providing
an Additional Term Loan Commitment pursuant thereto and the amount of the
Additional Term Loan Commitment of each such Additional Term Loan Lender, (b)
the commitment period during which the Borrowing Date of the Additional Term
Loans made pursuant thereto shall occur (such Borrowing Date to be in any event
not later than 10 Business Days after the effectiveness of such Additional Term
Loan Supplement), (c) the Applicable Margin for each Type of Additional Term
Loan, (d) the amortization and final maturity of the Additional Term Loans made
pursuant thereto (such provisions as to amortization and final maturity shall in
any event specify that (i) the final maturity date of the Additional Term Loans
made pursuant thereto shall be not earlier than the final maturity date of the
Tranche B Term Loans, (ii) the amortization of the Additional Term Loans made
pursuant thereto shall not exceed 1% of the principal amount thereof during each
fiscal year prior to the final maturity date of the Additional Term Loans made
pursuant thereto, with the remaining principal amount thereof being payable in
full on such final maturity date and (iii) that each installment payable in
respect of the Additional Term Loans made pursuant thereto while the Tranche B
Term Loans are outstanding shall be payable on an installment payment date
applicable to the Tranche B Term Loans) and (e) such other terms and conditions
applicable to the Additional Term Loans made pursuant thereto (which terms and
conditions shall not be inconsistent with other provisions of this Agreement) as
the parties to such Additional Term Loan Supplement shall agree upon.

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or



--------------------------------------------------------------------------------

more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of such Person or (b) direct
or cause the direction of the management and policies of such Person, whether by
contract or otherwise.

 

“Agents”: the collective reference to the Syndication Agent and the
Administrative Agent.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Credit Commitment then in effect or, if the Revolving Credit
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

 

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Applicable Margin”: (a) for each Type of Loan under each Facility set forth
below, the rate per annum set forth opposite such Facility under the relevant
column heading below:

 

     Base Rate
Loans


--------------------------------------------------------------------------------

    Eurodollar
Loans


--------------------------------------------------------------------------------

 

Revolving Credit Facility

   0.75 %   1.75 %

Tranche B Term Loan Facility

   1.375 %   2.375 %

 

and (b) for each Type of Loans under the Additional Term Loan Facility, the rate
per annum set forth for such Type in the Additional Term Loan Supplement.

 

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

 

“Asset Sale”: (a) any Disposition by the Borrower or any Restricted Subsidiary
of Property or series of related Dispositions by the Borrower or any Restricted
Subsidiary of Property (excluding any such Disposition permitted by (a) clause
(a), (b), (c), (d), (g), (h), (i), (j), (k), or (l) of Section 7.5 or (b) clause
(f) of Section 7.5, to the extent such Disposition does not result in Net Cash
Proceeds) which yields gross proceeds to the Borrower or any of its Restricted
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of $500,000
or (b) any Disposition by WPL or any of its Subsidiaries of Property, or series
of related Dispositions by WPL or any of its Subsidiaries of Property, to the
extent that proceeds of such Disposition or series of related Dispositions in
excess of $500,000 are distributed to the Borrower.



--------------------------------------------------------------------------------

“Assignee”: as defined in Section 10.6(c).

 

“Assignor”: as defined in Section 10.6(c).

 

“Available Cash”: as defined in the Partnership Agreement; provided, that for
purposes of Section 7.6(d) of this Agreement, any amount received by the
Borrower from WPL that constitutes proceeds of any Disposition by WPL or any of
its Subsidiaries of any Property (other than Dispositions under Sections 7.5(a),
(b) and (k) of this Agreement) shall not constitute Available Cash.

 

“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding.

 

“Base Rate”: for any day, a rate per annum equal to the greater of (a) the Prime
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus ½ of 1%. Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

 

“Benefitted Lender”: as defined in Section 10.7.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit I, delivered to the
Administrative Agent.

 

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank Eurodollar market.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a balance sheet
of such Person.



--------------------------------------------------------------------------------

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, Eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition, except that with respect to the maturities of the assets
included in such funds the requirements of clauses (a) through (f) shall not be
applied to the individual assets included in such funds but to the
weighted-average maturity of all assets included in such funds.

 

“Change of Control”: the occurrence of any of the following events: (a) the
Permitted Investors shall cease to own, directly, 51% of each class of
outstanding Capital Stock (including, in any event, Capital Stock representing
at least 51% of both the voting and the economic interest) of WEG Acquisitions
Management, LLC free and clear of all Liens (other than Specified Permitted
Liens); (b) WEG Acquisitions Management, LLC shall cease to be the



--------------------------------------------------------------------------------

sole general partner of WEG Acquisitions, L.P.; (c) the Permitted Investors
shall cease to own and control, of record and beneficially, directly or
indirectly, 51% of each class of outstanding Capital Stock (including, in any
event, Capital Stock representing at least 51% of both the voting and the
economic interest) of WEG Acquisitions, L.P. free and clear of all Liens (other
than Specified Permitted Liens); (d) WEG Acquisitions, L.P. shall cease to own
and control, of record and beneficially, directly, a majority of each class of
voting Capital Stock of, and a majority of the economic interest in, the General
Partner free and clear of all Liens (other than Specified Permitted Liens); (e)
the board of directors of the General Partner shall cease to consist of a
majority of Continuing Directors; (f) the General Partner shall cease to own and
control, of record and beneficially, directly, 100% of the general partner
interests in the Borrower or to be the sole managing general partner of the
Borrower; or (g) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), excluding WEG Acquisitions, L.P. and its
Affiliates, shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 45% of the outstanding Common Units of the Borrower having voting rights.

 

“Class B Units”: as defined in the Partnership Agreement.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date shall be not later than August 15,
2003.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commitment”: with respect to any Lender, each of the Tranche B Term Loan
Commitment, the Additional Term Loan Commitment and the Revolving Credit
Commitment of such Lender.

 

“Commitment Fee Rate”: 0.35% per annum.

 

“Common Units”: the common units representing limited partner interests in the
Borrower.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated May 2003 and furnished to the initial Lenders in connection with the
syndication of the Facilities.



--------------------------------------------------------------------------------

“Consolidated EBITDA”: for any period, Consolidated Net Income of the Borrower
and its Subsidiaries for such period plus, without duplication and to the extent
reflected as a charge in the statement of such Consolidated Net Income for such
period, the sum of (a) income tax expense, (b) interest expense, amortization or
write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness, (c) depreciation and
amortization expense, (d) amortization of intangibles and organization costs,
(e) any extraordinary non-cash expenses or losses, (f) any extraordinary,
unusual or non-recurring cash income or gains to the extent not included in
Consolidated Net Income for such period and (g) any non-cash expenses in respect
of long term employee incentive compensation payments, and minus, to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (a) any extraordinary, unusual or non-recurring non-cash income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), (b) any cash payments made
during such period in respect of items described in clause (e) above subsequent
to the fiscal quarter in which the relevant non-cash expenses or losses were
reflected as a charge in the statement of Consolidated Net Income, all as
determined on a consolidated basis and (c) any amount paid by the Borrower in
cash during the first fiscal quarter of the Reference Period ending prior to
such period in respect of long term employee incentive compensation, to the
extent that the amount of such cash has not been replaced as of the last day of
such period through the sale by the Borrower of additional equity. For the
purposes of calculating Consolidated EBITDA for the fiscal quarter ended June
30, 2003 and thereafter, adjustments shall be made to income and expenses as set
forth on Schedule 1.1. For the purposes of calculating Consolidated EBITDA for
any period of four (4) consecutive fiscal quarters (each, a “Reference Period”)
pursuant to any determination of compliance with Section 7.1(a), (i) if at any
time during such Reference Period the Borrower or any of its Subsidiaries shall
have made any Disposition other than in the ordinary course, the Consolidated
EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the Property that is the
subject of such Disposition for such Reference Period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
Reference Period and (ii) if during such Reference Period the Borrower or any of
its Subsidiaries shall have made an asset acquisition other than in the ordinary
course, Consolidated EBITDA for such Reference Period shall be calculated after
giving pro forma effect thereto as if such asset acquisition occurred on the
first day of such Reference Period.

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed by the Borrower or its Subsidiaries with respect to
letters of credit and bankers’ acceptance financing and net costs of the
Borrower or its Subsidiaries under Hedge Agreements in respect of interest rates
to the extent such net costs are allocable to such period in accordance with
GAAP).

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income for any period there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it



--------------------------------------------------------------------------------

becomes a Subsidiary of the Borrower, or is merged into or consolidated with the
Borrower any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or any of its Subsidiaries in the
form of dividends or similar distributions and (c) the undistributed earnings of
any Subsidiary of the Borrower, to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document), Requirement of Law or organizational or governing documents
applicable to such Subsidiary.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Continuing Directors”: (a) the directors of the General Partner on the Closing
Date, and (b) each other director of the General Partner, if (i) such other
director’s nomination for election to the board of directors of the General
Partner is recommended by at least a majority of the then Continuing Directors
or (ii) such other director receives the vote of WEG Acquisitions, L.P. in his
or her election by the holders of the Common Units and Subordinated Units of the
Borrower or by the members of the General Partner, as the case may be.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Derivatives Counterparty”: as defined in Section 7.6.

 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” and “$”: lawful currency of the United States of America.

 

“EDGAR”: the Electronic Data Gathering, Analysis, and Retrieval computer system
for the receipt, acceptance, review and dissemination of documents submitted to
the SEC in electronic format.



--------------------------------------------------------------------------------

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, (including common law) of the United States, or any
state, local, municipal or other Governmental Authority, regulating, relating to
or imposing liability or standards of conduct concerning protection of the
environment or of human health, or employee health and safety, as has been, is
now, or may at any time hereafter be, in effect.

 

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period,
the rate per annum determined on the basis of the rate for deposits in Dollars
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Page 3750 of the Telerate screen as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period.
In the event that such rate does not appear on Page 3750 of the Telerate screen
(or otherwise on such screen), the “Eurodollar Base Rate” for purposes of this
definition shall be determined by reference to such other comparable publicly
available service for displaying Eurodollar rates as may be selected by the
Administrative Agent.

 

“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

 

Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.



--------------------------------------------------------------------------------

“Existing OLP Credit Agreement”: as defined in the recitals hereto.

 

“Facility”: each of (a) the Tranche B Term Loan Commitments and the Tranche B
Term Loans made thereunder (the “Tranche B Term Loan Facility”), (b) the
Additional Term Loan Commitments (if any) and the Additional Term Loans made
thereunder (each such facility, an “Additional Term Loan Facility”) and (c) the
Revolving Credit Commitments and the extensions of credit made thereunder (the
“Revolving Credit Facility”).

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Free Cash Flow”: for any period, the difference of (a) the aggregate amount
received by the Borrower from its Subsidiaries during such period as dividends
or other distributions in respect of the Capital Stock of such Subsidiaries
(other than dividends or other distributions representing, directly or
indirectly, (x) the proceeds of any Disposition by any Restricted Subsidiary of
any Property or (y) the proceeds of any Indebtedness incurred by any Subsidiary)
plus (b) the aggregate amount of cash received by the Borrower during such
period as interest income or other income received in cash by the Borrower
during such period (which in any event shall not include any distributions from
any Subsidiary or the proceeds of any Indebtedness), minus (c) the sum of (i)
interest expense of the Borrower payable in cash by the Borrower during such
period, (ii) the aggregate amount of distributions made by the Borrower during
such period in respect of the Capital Stock of the Borrower, (iii) the aggregate
principal amount of any repayments of Indebtedness by the Borrower during such
period (other than mandatory prepayments of the Loans, pursuant to Section 2.12,
with the Net Cash Proceeds of any Disposition by any Subsidiary of any Property,
to the extent such mandatory prepayments are funded with distributions excluded
from Free Cash Flow pursuant to subclause (x) of clause (a) above in this
definition), (iv) the aggregate amount of any Capital Expenditures by the
Borrower during such period and (v) the aggregate amount of operating expenses
of the Borrower during such period (net of the amount of any reimbursement
thereof from The Williams Companies, Inc. or any of its Subsidiaries or WEG
Acquisitions, L.P. or any of its Subsidiaries).

 

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.

 

“General Partner”: WEG GP LLC, a Delaware limited liability company and the
general partner of the Borrower.



--------------------------------------------------------------------------------

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Granting Lender”: as defined in Section 10.6(g).

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Restricted Subsidiary,
substantially in the form of Exhibit A, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit), if to induce the creation of such obligation
of such other Person the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Guarantor”: each Restricted Subsidiary.

 

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Restricted Subsidiaries
providing for protection against fluctuations in interest rates, currency
exchange rates, commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the



--------------------------------------------------------------------------------

ordinary course of such Person’s business), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above; (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on Property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation and (j) for the purposes of Section 8(e) only, all obligations of
such Person in respect of Hedge Agreements.

 

“Indemnified Liabilities”: as defined in Section 10.5.

 

“Indemnitee”: as defined in Section 10.5.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
patents, trademarks, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan), the date of any repayment or prepayment made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three



--------------------------------------------------------------------------------

Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(2) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date or beyond the date final payment is due on the Tranche B Term
Loans or the Additional Term Loans, as the case may be, shall end on the
Revolving Credit Termination Date or such due date, as applicable; and

 

(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

 

“Investments”: as defined in Section 7.8.

 

“Issuing Lender”: Bank of America, N.A., and any other Revolving Credit Lender
from time to time designated by the Borrower as an Issuing Lender with the
consent of such Revolving Credit Lender and the Administrative Agent.

 

“Joint Lead Arrangers”: as defined in the preamble hereto.

 

“L/C Commitment”: $10,000,000.

 

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Credit Commitment Period.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such letter of Credit.

 

“Legal Proceedings”: as defined in Section 4.6.

 

“Lehman Entity”: any of Lehman Commercial Paper Inc. or any of its affiliates
(including Syndicated Loan Funding Trust).



--------------------------------------------------------------------------------

“Lender Addendum”: with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit H, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.17.

 

“Lenders”: as defined in the preamble hereto.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, the Applications and
the Notes.

 

“Loan Parties”: the Borrower and each Subsidiary of the Borrower that is a party
to a Loan Document.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Credit Commitments, the holders of more than 50% of
the Total Revolving Credit Commitments).

 

“Majority Revolving Credit Facility Lenders”: the Majority Facility Lenders in
respect of the Revolving Credit Facility.

 

“Material Adverse Effect”: a material adverse effect on (a) the condition
(financial or otherwise), results of operations, assets, liabilities or
management of the Borrower and its Subsidiaries taken as a whole or (b) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Agents or the Lenders hereunder or thereunder.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, natural gas, natural gas
liquids, liquefied petroleum gas, ammonia, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances or forces of any kind, whether or not any such
substance or force is defined as hazardous or toxic under any Environmental Law,
that is regulated pursuant to or could give rise to liability under any
Environmental Law.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.



--------------------------------------------------------------------------------

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
(i) any such proceeds received by way of deferred payment of principal pursuant
to a note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received and (ii) any such proceeds distributed
to the Borrower as contemplated by clause (b) of the definition of “Asset Sale”)
of such Asset Sale or Recovery Event, net of attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset which
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), and (b) in connection
with any issuance or sale of equity securities, the cash proceeds received from
such issuance, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

 

“Non-Excluded Taxes”: as defined in Section 2.20(a).

 

“Non-U.S. Lender”: as defined in Section 2.20(e).

 

“Note”: any promissory note evidencing any Loan.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans, the Reimbursement Obligations and all
other obligations and liabilities of the Borrower or any Restricted Subsidiary
to the Administrative Agent or to any Lender or any Qualified Counterparty,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, that (i) obligations of the Borrower or any Restricted
Subsidiary under any Specified Hedge Agreement shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (ii) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Hedge
Agreements.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.



--------------------------------------------------------------------------------

“Participant”: as defined in Section 10.6(b).

 

“Partnership Agreement”: the Second Amended and Restated Agreement of Limited
Partnership of the Borrower, dated as of September 30, 2002, as amended through
the Closing Date.

 

“Payment Amount”: as defined in Section 3.5.

 

“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”: the acquisition by the Borrower or any Subsidiary of
all of the Capital Stock of, or substantially all of the assets constituting a
business unit of, any other Person; provided, that such person or business is
engaged solely in a line of business in which the Borrower and its Subsidiaries
are permitted to engage pursuant to Section 7.14.

 

“Permitted Investors”: the collective reference to the Sponsors and their
Control Investment Affiliates.

 

“Permitted Joint Venture”: any Person (other than a Subsidiary) in which the
Borrower, directly or through Subsidiaries, holds equity interests representing
less than 100%, of the total outstanding equity interests of such Person;
provided, that such Person is engaged solely in a line of business in which the
Borrower and its Subsidiaries are permitted to engage pursuant to Section 7.14.

 

“Permitted Liens”: the Liens referred to in Section 7.3, provided that any
reference to the Borrower therein shall be deemed to be a reference to any
Person.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate”: the prime lending rate as set forth on the British Banking
Association Telerate Page 5 (or such other comparable page as may, in the
opinion of the Administrative Agent, replace such page for the purpose of
displaying such rate), as in effect from time to time.

 

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).

 

“Projections”: as defined in Section 6.2(c).



--------------------------------------------------------------------------------

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

 

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Restricted Subsidiaries.

 

“Register”: as defined in Section 10.6(d).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Restricted
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans or reduce the Revolving Credit Commitments pursuant to Section 2.12(a) as
a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Borrower (directly or indirectly through a Restricted Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire assets (other than inventory)
useful in its business.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets (other than
inventory) useful in the Borrower’s business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and (b)
the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire assets (other than inventory) useful in the
Borrower’s business with all or any portion of the relevant Reinvestment
Deferred Amount.

 

“Related Fund”: with respect to any Lender, any fund that (a) invests in
commercial loans and (b) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender.



--------------------------------------------------------------------------------

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments and (b) thereafter, the sum of (i) the aggregate
unpaid principal amount of the Term Loans then outstanding and (ii) the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

“Required Prepayment Lenders”: the Majority Facility Lenders in respect of each
Facility.

 

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

 

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the General Partner, but in any event, with respect to financial
matters, the chief financial officer of the General Partner.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Restricted Subsidiary”: each of (a) Williams GP Inc., which is the general
partner of OLP, OLP and each of the direct and indirect Subsidiaries of OLP,
whether now existing or created or acquired in the future and (b) any other
Subsidiary of the Borrower designated by the Borrower as a Restricted Subsidiary
pursuant to Section 10.18; provided, that prior to or simultaneously with such
designation, the requirements of Section 6.9 shall be satisfied.

 

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Letters of Credit, in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Credit Commitment” opposite such Lender’s name on
Schedule 1 to the Lender Addendum delivered by such Lender, or, as the case may
be, in the Assignment and Acceptance pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original aggregate amount of the Total Revolving Credit Commitments
is $85,000,000.

 

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.

 

“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.1.



--------------------------------------------------------------------------------

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.

 

“Revolving Credit Loans”: as defined in Section 2.4.

 

“Revolving Credit Note”: as defined in Section 2.8(e).

 

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes the amount of the Total Revolving Extensions of Credit
then outstanding).

 

“Revolving Credit Termination Date”: August 6, 2007.

 

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding and (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding.

 

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any Property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

 

“Services Agreement”: the Services Agreement, dated as of June 17, 2003, by and
among WEG Acquisitions, L.P. and the Borrower, as the same shall have been
amended, supplemented or otherwise modified on or prior to, and is in effect on,
the Closing Date, without giving any effect to any subsequent amendment,
supplement or other modification thereto or termination thereof not approved to
by the Required Lenders.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

 

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its



--------------------------------------------------------------------------------

business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“SPC”: as defined in Section 10.6(g).

 

“Specified Acquisition Indebtedness”: as defined in Section 7.1.

 

“Specified Hedge Agreement”: any Hedge Agreement entered into by the Borrower or
any Restricted Subsidiary and any Qualified Counterparty.

 

“Specified Permitted Lien”: with respect to any Capital Stock, any Lien that is
permitted to encumber such Capital Stock without violation of Section 7.3 of
this Agreement or Section 6.3 of the Acquisition Credit Agreement.

 

“Sponsors”: collectively, Madison Dearborn Capital Partners IV, L.P., a Delaware
limited partnership, and Carlyle/Riverstone MLP Holdings, L.P., a Delaware
limited partnership.

 

“Subordinated Units”: the subordinated units representing limited partner
interests in the Borrower.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Syndication Agent”: as defined in the preamble hereto.

 

“Term Loan Facilities”: the collective reference to the Tranche B Term Loan
Facility and the Additional Term Loan Facility.

 

“Term Loan Lenders”: the collective reference to the Tranche B Term Loan Lenders
and the Additional Term Loan Lenders.

 

“Term Loans”: the collective reference to the Tranche B Term Loans and the
Additional Term Loans.

 

“Term Note”: as defined in Section 2.8(e).



--------------------------------------------------------------------------------

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.

 

“Tranche B Term Loan”: as defined in Section 2.1.

 

“Tranche B Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a Tranche B Term Loan to the Borrower hereunder in a
principal amount not to exceed the amount set forth under the heading “Tranche B
Term Loan Commitment” opposite such Lender’s name on Schedule 1 to the Lender
Addendum delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Tranche B Term Loan Commitments is $90,000,000.

 

“Tranche B Term Loan Facility”: as defined in the definition of “Facility” in
this Section 1.1.

 

“Tranche B Term Loan Lender”: each Lender that has a Tranche B Term Loan
Commitment or is the holder of a Tranche B Term Loan.

 

“Tranche B Term Loan Percentage”: as to any Tranche B Term Loan Lender at any
time, the percentage which such Lender’s Tranche B Term Loan Commitment then
constitutes of the aggregate Tranche B Term Loan Commitments (or, at any time
after the Closing Date, the percentage which the aggregate principal amount of
such Lender’s Tranche B Term Loan then outstanding constitutes of the aggregate
principal amount of the Tranche B Term Loans then outstanding).

 

“Transferee”: as defined in Section 10.14.

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“Unrestricted Subsidiary”: any Subsidiary other than a Restricted Subsidiary.
For the avoidance of doubt, as of the Closing Date, WPL is an Unrestricted
Subsidiary.

 

“Unused Investment Basket Amount”: on any date of determination, an amount equal
to the difference of (a) the sum of (i) $100,000,000 plus (ii) the cumulative
amount of Free Cash Flow of the Borrower for the period commencing on the first
day of the fiscal quarter of the Borrower in which the Closing Date occurs and
ending on the last day of the fiscal quarter of the Borrower most recently ended
prior to such date of determination (it being understood that if the amount
derived pursuant to this clause (a)(ii) is a negative number, such amount shall
be subtracted from the amount set forth in the foregoing clause (a)(i)), plus
(iii) the aggregate amount of Net Cash Proceeds received by the Borrower during
the period commencing on the Closing Date and ending on such date of
determination (the “Determination Period”) from the issuance and sale of its
Common Units (as defined in the Partnership Agreement), minus (b) the aggregate
amount of Investments made by the Borrower and its Restricted Subsidiaries
during the Determination Period pursuant to Sections 7.8(g) and 7.8(k).



--------------------------------------------------------------------------------

“WPL”: Williams Pipe Line Company, LLC, a Delaware limited liability company.

 

“WPL Note Purchase Agreement”: the Note Purchase Agreement, dated as of October
1, 2002, among WPL, as issuer, the Borrower, as guarantor and the purchasers
parties thereto, entered into in connection with the issuance of up to
$540,000,000 of Floating Rate Series A Senior Secured Notes due October 7, 2007
and Fixed Rate Series B Senior Secured Notes due October 7, 2007, together with
all instruments, security documents and other agreements entered into in
connection therewith, as the same shall have been amended, supplemented or
otherwise modified on or prior to, and is in effect on, the Closing Date,
without giving any effect to any subsequent amendment, supplement or other
modification thereto or termination thereof not approved to by the Required
Lenders.

 

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (iv) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e) All calculations of financial ratios set forth in Section 7.1 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1 Term Loan Commitments. (a) Subject to the terms and conditions hereof, the
Tranche B Term Loan Lenders severally agree to make term loans (each, a “Tranche
B Term Loan”) to the Borrower on the Closing Date in an amount for each Tranche
B Term Loan Lender not to exceed the amount of the Tranche B Term Loan
Commitment of such Lender.

 

(b) In the event that an Additional Term Loan Supplement shall become effective
pursuant to the provisions of this Agreement, the Additional Term Loan Lenders
severally agree to make term loans (each, an “Additional Term Loan”) to the
Borrower on a Borrowing Date during the commitment period set forth in the
Additional Term Loan Supplement in an amount for each Additional Term Loan
Lender not to exceed the amount of the Additional Term Loan Commitment of such
Lender.

 

(c) The Term Loans may from time to time be Eurodollar Loans or Base Rate Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13.

 

2.2 Procedure for Term Loan Borrowing. (a) To request the lending of the Tranche
B Term Loans, the Borrower shall deliver to the Administrative Agent a Borrowing
Notice (which Borrowing Notice must be received by the Administrative Agent
prior to 10:00 A.M., New York City time, one Business Day prior to the
anticipated Closing Date) requesting that the Term Loan Lenders make the Term
Loans on the Closing Date. The Term Loans made on the Closing Date shall
initially be Base Rate Loans, and no Term Loan may be converted into or
continued as a Eurodollar Loan having an Interest Period in excess of one month
prior to the date, which is 10 Business Days after the Closing Date. Upon
receipt of such Borrowing Notice the Administrative Agent shall promptly notify
each Tranche B Term Loan Lender thereof. Not later than 12:00 Noon, New York
City time, on the Closing Date each Tranche B Term Loan Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Tranche B Term Loan to be made by such
Lender. The Administrative Agent shall make available to the Borrower the
aggregate of the amounts made available to the Administrative Agent by the
Tranche B Term Loan Lenders, in like funds as received by the Administrative
Agent.

 

(b) To request the lending of the Additional Term Loans, the Borrower shall
deliver to the Administrative Agent a Borrowing Notice (which Borrowing Notice
must be received by the Administrative Agent (i) prior to 10:00 A.M., New York
City time, one Business Day prior to the anticipated Borrowing Date, if the
Additional Term Loans are to be initially Base Rate Loans, or (ii) prior to
10:00 A.M., New York City time, three Business Days prior to the anticipated
Borrowing Date, if the Additional Term Loans are to be initially Eurodollar
Loans) requesting that the Additional Term Loan Lenders make the Additional Term
Loans on such Borrowing Date. Upon receipt of such Borrowing Notice the
Administrative Agent shall promptly notify each Additional Term Loan Lender
thereof. Not later than 12:00 Noon, New York City time, on such Borrowing Date
each Additional Term Loan Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Additional Term Loan to be made by such Lender. The Administrative Agent
shall make available to the Borrower the aggregate of the amounts made available
to the Administrative Agent by the Additional Term Loan Lenders, in like funds
as received by the Administrative Agent.



--------------------------------------------------------------------------------

2.3 Repayment of Term Loans. (a) The Tranche B Term Loan of each Tranche B Term
Loan Lender shall mature in five annual installments, commencing on August 6,
2004, each of which shall be in an amount equal to such Lender’s Tranche B Term
Loan Percentage multiplied by the percentage set forth below opposite such
installment of the aggregate principal amount of Tranche B Term Loans made on
the Closing Date:

 

Installment

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

August 6, 2004

   1.00

August 6, 2005

   1.00

August 6, 2006

   1.00

August 6, 2007

   1.00

August 6, 2008

   96.00

 

(b) The Additional Term Loan of each Additional Term Loan Lender shall mature
and be payable in installments as provided in the Additional Term Loan
Supplement.

 

2.4 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, the Revolving Credit Lenders severally agree to make revolving credit
loans (“Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding for each Revolving Credit Lender which, when added to such
Lender’s Revolving Credit Percentage of the sum of the L/C Obligations then
outstanding, does not exceed the amount of such Lender’s Revolving Credit
Commitment. During the Revolving Credit Commitment Period the Borrower may use
the Revolving Credit Commitments by borrowing, prepaying the Revolving Credit
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Credit Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.5 and 2.13, provided
that no Revolving Credit Loan shall be made as a Eurodollar Loan after the day
that is one month prior to the Revolving Credit Termination Date.

 

(b) The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

 

2.5 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period, provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 12:00 Noon, New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of Base Rate Loans). Each borrowing of Revolving Credit Loans under the
Revolving Credit Commitments shall be in an amount equal to (x) in the case of
Base Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Credit Commitments are less than $1,000,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $1,000,000 or a whole
multiple of $1,000,000 in excess thereof. Upon receipt



--------------------------------------------------------------------------------

of any such Borrowing Notice from the Borrower, the Administrative Agent shall
promptly notify each Revolving Credit Lender thereof. Each Revolving Credit
Lender will make its Revolving Credit Percentage of the amount of each borrowing
of Revolving Credit Loans available to the Administrative Agent for the account
of the Borrower at the Funding Office prior to 12:00 Noon, New York City time,
on the Borrowing Date requested by the Borrower in funds immediately available
to the Administrative Agent. Such borrowing will then be made available to the
Borrower by the Administrative Agent in like funds as received by the
Administrative Agent.

 

2.6 Additional Term Loan Commitments. Subject to the terms and conditions
hereof, the Borrower may, at any time after the Closing Date, establish one or
more Additional Term Loan Facilities and, from time to time pursuant thereto,
borrow Additional Term Loans in an aggregate amount not to exceed the lesser of
(a) the aggregate amount of the Additional Term Loan Commitments and (b)
$100,000,000.

 

2.7 Procedure for Establishing Additional Term Loan Facilities.

 

To establish an Additional Term Loan Facility, the Borrower shall advise the
Administrative Agent of (a) the aggregate amount of the Additional Term Loan
Commitments obtained by the Borrower for such Additional Term Loan Facility, (b)
the identities of the entities that have agreed to make available such
Additional Term Loan Commitments (which, in the case of any such entity that is
not already a Lender, shall be approved by the Administrative Agent, which
approval shall not be unreasonably withheld) and (c) the terms applicable to
such Additional Term Loan Commitments (which terms shall be consistent with the
provisions of this Agreement applicable to the Additional Term Loan
Commitments). The Administrative Agent, the Borrower and the Additional Term
Loan Lenders providing Additional Term Loan Commitments pursuant thereto shall
execute and deliver an Additional Term Loan Supplement and, at any time after
the effectiveness thereof and during the commitment period set forth therein,
the Borrower may deliver a Borrowing Notice in respect of the Additional Term
Loans pursuant to Section 2.2(b). Upon the satisfaction of the conditions
precedent to the effectiveness of an Additional Term Loan Supplement (as set
forth in Section 5.2 and in such Additional Term Loan Supplement), the entities
named therein as Additional Term Loan Lenders shall become Lenders for all
purposes of this Agreement and shall have the Additional Term Loan Commitments
set forth therein. For avoidance of doubt, no Lender shall be obligated to make
available any Additional Term Loan Commitment, and the Borrower shall have no
obligation to request any Lender to make available any Additional Term Loan
Commitment.

 

2.8 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender or Term Loan Lender, as the case may be,
(i) the then unpaid principal amount of each Revolving Credit Loan of such
Revolving Credit Lender on the Revolving Credit Termination Date (or on such
earlier date on which the Loans become due and payable pursuant to Section 8),
and (ii) the principal amount of each Term Loan of such Term Loan Lender in
installments according to the amortization schedule set forth in Section 2.3 (or
on such earlier date on which the Loans become due and payable pursuant to
Section 8). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.15.



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

 

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.8(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans or Revolving Credit
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
F-1 or F-2, respectively (a “Term Note” or “Revolving Credit Note”,
respectively), with appropriate insertions as to date and principal amount;
provided, that delivery of Notes shall not be a condition precedent to the
occurrence of the Closing Date or the making of the Loans on the Closing Date.

 

2.9 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee for the
period from and including the Closing Date to the last day of the Revolving
Credit Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Credit Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on the last
day of each March, June, September and December and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the date
hereof.

 

(b) The Borrower agrees to pay to the Joint Lead Arrangers the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Joint Lead Arrangers.



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

 

2.10 Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Total Revolving Credit
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect.

 

2.11 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (except as
otherwise provided herein), upon irrevocable notice delivered to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurodollar Loans and at least one Business Day prior thereto in the case of Base
Rate Loans, which notice shall specify the date and amount of such prepayment,
whether such prepayment is of Term Loans or Revolving Credit Loans, and whether
such prepayment is of Eurodollar Loans or Base Rate Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.21. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Credit Loans
that are Base Rate Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Credit Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.

 

2.12 Mandatory Prepayments and Commitment Reductions. (a) Unless the Required
Prepayment Lenders shall otherwise agree, if in any fiscal year the Borrower and
its Restricted Subsidiaries shall receive Net Cash Proceeds aggregating more
than $5,000,000 from Asset Sales and/or Recovery Events then, unless a
Reinvestment Notice shall be delivered in respect thereof, on the date of
receipt by the Borrower or such Restricted Subsidiary of such Net Cash Proceeds
in excess of $5,000,000, the Term Loans shall be prepaid, and/or the Revolving
Credit Commitments shall be reduced, by an amount equal to the amount of such
Net Cash Proceeds in excess of $5,000,000, as set forth in Section 2.12(b);
provided, that, notwithstanding the foregoing, (i) the aggregate Net Cash
Proceeds of Asset Sales that may be excluded from the foregoing requirement
pursuant to a Reinvestment Notice shall not exceed $40,000,000 at any time and
(ii) on each Reinvestment Prepayment Date the Term Loans shall be prepaid,
and/or the Revolving Credit Commitments shall be reduced, by an amount equal to
the Reinvestment Prepayment Amount with respect to the relevant Reinvestment
Event, as set forth in Section 2.12(b). The provisions of this Section do not
constitute a consent to the consummation of any Disposition not permitted by
Section 7.5.



--------------------------------------------------------------------------------

(b) Amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to this Section shall be applied, first, to the
prepayment of the Term Loans and, second, to the prepayment of any outstanding
Revolving Credit Loans, which repayment shall be accompanied by an automatic
permanent reduction of the Revolving Credit Commitments in an amount equal to
the amount of such prepayment; provided, that the Revolving Credit Commitments
shall not be reduced pursuant to this provision to an aggregate amount that is
less than 350% of pro forma Consolidated EBITDA of the Borrower and its
Subsidiaries for the period of four consecutive fiscal quarters most recently
ended prior to the date of such required Commitment reduction (such pro forma
Consolidated EBITDA being calculated assuming that the Asset Sale or Recovery
Event in respect of which such required Commitment reduction is being made had
occurred on the first day of such period of four consecutive fiscal quarters),
and provided, further, that if an Event of Default has occurred and is
continuing, amounts to be applied pursuant to this Section shall be applied pro
rata to repay the Term Loans and Revolving Credit Loans, accompanied by a
reduction in the Revolving Credit Commitments in an amount equal to the
prepayment of the Revolving Credit Loans. Any such reduction of the Revolving
Credit Commitments shall be accompanied by prepayment of the Revolving Credit
Loans to the extent, if any, that the Total Revolving Extensions of Credit
exceed the amount of the Total Revolving Credit Commitments as so reduced,
provided that if the aggregate principal amount of Revolving Credit Loans then
outstanding is less than the amount of such excess (because L/C Obligations
constitute a portion thereof), the Borrower shall, to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or deposit an amount
in cash in a cash collateral account established with the Administrative Agent
for the benefit of the Secured Parties on terms and conditions satisfactory to
the Administrative Agent.

 

2.13 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice,
substantially in the form of Exhibit K, of such election, provided that any such
conversion of Eurodollar Loans may be made only on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
Base Rate Loans to Eurodollar Loans by giving the Administrative Agent at least
three Business Days’ prior irrevocable notice of such election (which notice
shall specify the length of the initial Interest Period therefor), provided that
no Base Rate Loan under a particular Facility may be converted into a Eurodollar
Loan (i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Majority Facility Lenders in respect of such
Facility have, determined in its or their sole discretion not to permit such
conversions or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

(b) The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such (i)
when any Event of Default has occurred and is continuing and the Administrative
Agent has, or the Majority Facility Lenders in respect of such Facility have,
determined in its or their sole



--------------------------------------------------------------------------------

discretion not to permit such continuations or (ii) after the date that is one
month prior to the final scheduled termination or maturity date of such
Facility, and provided, further, that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso, such Loans shall be converted
automatically to Base Rate Loans on the last day of such then expiring Interest
Period. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

 

2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $1,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.

 

2.15 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.

 

(b) Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.

 

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) (to the extent legally permitted) shall bear interest
at a rate per annum that is equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans under the Revolving Credit Facility plus 2%, and
(ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to Base Rate Loans under the relevant Facility plus 2% (or, in
the case of any such other amounts that do not relate to a particular Facility,
the rate then applicable to Base Rate Loans under the Revolving Credit Facility
plus 2%), in each case, with respect to clauses (i) and (ii) above, from the
date of such non-payment until such amount is paid in full (after as well as
before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

2.16 Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans on which
interest is calculated on the basis



--------------------------------------------------------------------------------

of the Prime Rate, the interest thereon shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.15.

 

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 

2.18 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee or Letter of Credit fee, and any reduction of the Commitments of the
Lenders, shall be made pro rata according to the respective Tranche B Term Loan
Percentages, Additional Term Loan Percentages or Revolving Credit Percentages,
as the case may be, of the relevant Lenders. Each payment (other than
prepayments) in respect of principal or interest in respect of the Loans and
each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.



--------------------------------------------------------------------------------

(b) Each mandatory prepayment required by Section 2.12 to be applied to Term
Loans shall be allocated between the Term Loan Facilities pro rata according to
the respective outstanding principal amounts of Term Loans under such
Facilities. Each optional prepayment in respect of the Term Loans shall be
allocated among the Term Loan Facilities in accordance with the Borrower’s
instructions. Each payment (including each prepayment) of the Term Loans
outstanding under any Term Loan Facility shall be allocated among the Term Loan
Lenders holding such Term Loans pro rata based on the principal amount of such
Term Loans held by such Term Loan Lenders, and shall be applied to the
installments of such Term Loans pro rata based on the remaining outstanding
principal amount of such installments. Amounts prepaid on account of the Term
Loans may not be reborrowed.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Credit Loans then held by the Revolving Credit Lenders. Each payment in respect
of Reimbursement Obligations in respect of any Letter of Credit shall be made to
the Issuing Lender that issued such Letter of Credit.

 

(d) The application of any payment of Loans under any Facility (including
optional and mandatory prepayments) shall be made, first, to Base Rate Loans
under such Facility and, second, to Eurodollar Loans under such Facility. Each
payment of the Loans (except in the case of Revolving Credit Loans that are Base
Rate Loans) shall be accompanied by accrued interest to the date of such payment
on the amount paid.

 

(e) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Payment Office, in Dollars and in immediately
available funds. Any payment made by the Borrower after 12:00 Noon, New York
City time, on any Business Day shall, in the discretion of the Administrative
Agent, is deemed to have been on the next following Business Day. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may



--------------------------------------------------------------------------------

assume that such Lender is making such amount available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. In the case of borrowings
of Revolving Credit Loans or Additional Term Loans, if any Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Base Rate Loans under the relevant Facility, on demand,
from the Borrower.

 

(g) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

2.19 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

  (i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.20 and
changes in the rate of tax on the overall net income of such Lender);

 

  (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

  (iii) shall impose on such Lender any other condition;



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such reduction

 

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.20 Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on any Agent or any Lender as a result of a present or former connection between
such Agent or such Lender and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from such Agent’s or such
Lender’s having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document). If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or any Other Taxes are required to be
withheld from any amounts payable to any Agent or any Lender hereunder, the
amounts so payable to such Agent or such Lender shall be increased to the extent
necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement; provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable



--------------------------------------------------------------------------------

to such Lender’s failure to comply with the requirements of paragraph (e) of
this Section or (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph (a).

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof to the extent such a receipt is issued therefor, or other
written proof of payment thereof that is reasonably satisfactory to the relevant
Agent or Lender. If the Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Agents and the Lenders for any
incremental taxes, interest or penalties that may become payable by any Agent or
any Lender as a result of any such failure.

 

(d) If any Agent or any Lender determines, in its sole discretion, that it has
received a refund of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.20, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.20 with respect to
the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender; provided, that the
Borrower, upon the request of such Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Agent or such Lender in
the event such Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

 

(e) Each Lender (or Transferee) that is not a citizen or resident of the United
States of America, a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or any estate or trust that is subject to federal income
taxation regardless of the source of its income (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S.



--------------------------------------------------------------------------------

Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

 

(f) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.21 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of Eurodollar
Loans after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.22 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be suspended until
such time as it is no longer unlawful to make or maintain Eurodollar Loans and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.



--------------------------------------------------------------------------------

2.23 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19, 2.20(a) or 2.22 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to Section
2.19, 2.20(a) or 2.22.

 

2.24 Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 2.19 or 2.20 or gives a notice of illegality pursuant
to Section 2.22 or (b) defaults in its obligation to make Loans hereunder, with
a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.23 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.19 or 2.20 or to eliminate the illegality referred to in such notice
of illegality given pursuant to Section 2.22, (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.21 (as though Section 2.21
were applicable) if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) the Borrower shall
pay all additional amounts (if any) required pursuant to Section 2.19 or 2.20,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

 

SECTION 3. LETTERS OF CREDIT

 

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.4(a), agrees to issue letters of credit ( “Letters of
Credit”) for the account of the Borrower (but for use by the Borrower or any
Subsidiary) on any Business Day during the Revolving Credit Commitment Period in
such form as may be approved from time to time by such Issuing Lender; provided,
that no Issuing Lender shall have any obligation to issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the aggregate amount of the Available Revolving
Credit Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date which is five
Business Days prior to the Revolving Credit Termination Date; provided that any
Letter of Credit may provide for the renewal thereof for additional one-year or
shorter periods (which shall in no event extend beyond the date referred to in
clause (y) above).



--------------------------------------------------------------------------------

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law or reasonable policy of the Issuing Lender.

 

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender, with a copy to the Administrative Agent, at its address for
notices specified herein an Application therefor, completed to the satisfaction
of such Issuing Lender, and such other certificates, documents and other papers
and information as such Issuing Lender may request. Upon receipt of any
Application, an Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
within two Business Days issue the Letter of Credit requested thereby by issuing
the original of such Letter of Credit to the beneficiary thereof or as otherwise
may be agreed to by such Issuing Lender and the Borrower (but in no event shall
any Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto).
Promptly after issuance by an Issuing Lender of a Letter of Credit, such Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower, with a
copy to the Administrative Agent. Each Issuing Lender shall promptly give notice
to the Administrative Agent of the issuance of each Letter of Credit issued by
such Issuing Lender (including the amount thereof).

 

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on the aggregate
drawable amount of all outstanding Letters of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans under
the Revolving Credit Facility, shared ratably among the Revolving Credit Lenders
in accordance with their respective Revolving Credit Percentages and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date. In
addition, the Borrower shall pay to the relevant Issuing Lender for its own
account a fronting fee on the aggregate stated amount of all outstanding Letters
of Credit issued by it of .15% per annum, payable quarterly in arrears on each
L/C Fee Payment Date after the issuance date.

 

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Revolving Credit Percentage in each Issuing Lender’s obligations and rights
under



--------------------------------------------------------------------------------

each Letter of Credit issued by such Issuing Lender hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to such Issuing Lender
upon demand at such Issuing Lender’s address for notices specified herein an
amount equal to such L/C Participant’s Revolving Credit Percentage of the amount
of such draft, or any part thereof, that is not so reimbursed.

 

(b) If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to such Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, such Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to Base Rate Loans under the Revolving Credit Facility. A certificate
of such Issuing Lender submitted to any L/C Participant with respect to any such
amounts owing under this Section shall be conclusive in the absence of manifest
error.

 

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.

 

3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
each Issuing Lender, on each date on which such Issuing Lender notifies the
Borrower of the date and amount of a draft presented under any Letter of Credit
and paid by such Issuing Lender, for the amount of (a) such draft so paid and
(b) any taxes, fees, charges or other costs or expenses incurred by such Issuing
Lender in connection with such payment (the amounts described in the foregoing
clauses (a) and (b) in respect of any drawing, collectively, the “Payment
Amount”). Each such payment shall be made to such Issuing Lender at its address
for notices specified herein in lawful money of the United States of America and
in immediately available funds. Interest shall be payable on each Payment Amount
from the date of the applicable drawing until payment in full at the rate set
forth in (i) until the second Business Day following the date of the applicable
drawing, Section 2.15(b) and (ii) thereafter, Section 2.15(c).



--------------------------------------------------------------------------------

Each drawing under any Letter of Credit shall (unless an event of the type
described in clause (i) or (ii) of Section 8(f) shall have occurred and be
continuing with respect to the Borrower, in which case the procedures specified
in Section 3.4 for funding by L/C Participants shall apply) constitute a request
by the Borrower to the Administrative Agent for a borrowing pursuant to Section
2.5 of Base Rate Loans in the amount of such drawing. The Borrowing Date with
respect to such borrowing shall be the first date on which a borrowing of
Revolving Credit Loans could be made, pursuant to Section 2.5, if the
Administrative Agent had received a notice of such borrowing at the time the
Administrative Agent receives notice from the relevant Issuing Lender of such
drawing under such Letter of Credit.

 

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(a) any lack of validity or enforceability of any Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(b) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of any Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any Issuing Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by any
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(c) any draft, demand, certificate or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit;

 

(d) any payment by any Issuing Lender under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any Issuing Lender under
any Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any law; or

 

(e) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

 

Each Lender and Borrower also agree with each Issuing Lender that such Issuing
Lender shall not be responsible for any of the circumstances listed above. The
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the appropriate Issuing Lender. The Borrower



--------------------------------------------------------------------------------

shall be conclusively deemed to have waived any such claim against the Issuing
Lender and its correspondents unless such notice is given as aforesaid. Each
Lender and the Borrower agree that, in paying any drawing under a Letter of
Credit, no Issuing Lender shall have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. In furtherance and not in limitation of the foregoing, each
Issuing Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no Issuing Lender shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Issuing Lender. In no case shall any
Issuing Lender be liable for any consequential or exemplary damages. The
Borrower and each Lender agree that any action taken or omitted by an Issuing
Lender under or in connection with any Letter of Credit issued by it or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards of care specified in the
Uniform Commercial Code of the State of New York, shall be binding on the
Borrower and the Lenders and shall not result in any liability of such Issuing
Lender to the Borrower or any Lender.

 

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the relevant
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit, in addition to any payment obligation
expressly provided for in such Letter of Credit issued by such Issuing Lender,
shall be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment appear
on their face to be in conformity with such Letter of Credit.

 

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with this Agreement or purports to add
additional Events of Default not found in this Agreement, the provisions of this
Agreement shall apply.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that:

 

4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at March 31, 2003
(including the notes thereto) (the “Pro Forma Balance Sheet”), copies of which
have heretofore been furnished to each Lender, has been prepared giving effect
(as if such events had occurred on such date) to (i)



--------------------------------------------------------------------------------

the Loans to be made on the Closing Date and the use of proceeds thereof and
(ii) the payment of fees and expenses in connection with the foregoing. The Pro
Forma Balance Sheet has been prepared based on the best information available to
the Borrower as of the date of delivery thereof, and presents fairly in all
material respects on a pro forma basis the estimated financial position of
Borrower and its consolidated Subsidiaries as at March 31, 2003, assuming that
the events specified in the preceding sentence had actually occurred at such
date.

 

(b) The audited consolidated balance sheets of the Borrower as at December 31,
2001 and December 31, 2002, and the related consolidated statements of income
and of cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from Ernst & Young LLP, present fairly in
all material respects the consolidated financial condition of the Borrower as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the respective fiscal years then ended. The unaudited
consolidated balance sheet of the Borrower as at March 31, 2003, and the related
unaudited consolidated statements of income and cash flows for the three-month
period ended on such date, present fairly in all material respects the
consolidated financial condition of the Borrower as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
three-month period then ended (subject to normal year-end audit adjustments).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). Except as set forth on Schedule 4.1(b),
the Borrower and its Subsidiaries do not have any Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are material and are not reflected in the most recent
financial statements (or the notes attached thereto) referred to in this
paragraph. During the period from December 31, 2002 to and including the date
hereof there has been no Disposition by the Borrower of any material part of its
business or Property.

 

4.2 No Change. Since December 31, 2002, there has not been any event or
condition that has had, or is reasonably expected to have, a Material Adverse
Effect.

 

4.3 Existence; Compliance with Law. Each of the Borrower and its Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority,
and the legal right, and all governmental licenses, authorizations, permits,
consents and approvals, to own and operate its Property, to lease the Property
it operates as lessee and to conduct its business as now conducted, except where
the failure to have such licenses, authorizations, permits, consents and
approvals would not have a Material Adverse Effect, (c) is duly qualified to do
business as a foreign organization and is in good standing under the laws of
each jurisdiction where the character of the Property owned, leased or operated
by it or the nature of the business conducted by it makes such qualification
necessary and (d) is in compliance with all Requirements of Law and its
organizational or other governing documents except, in the case of clauses (c)
and (d) above, to the extent that the failure to comply therewith would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect,
provided that this Section 4.3 does not address any of the matters otherwise
addressed in Sections 4.8, 4.9, 4.10, 4.13 or 4.17.



--------------------------------------------------------------------------------

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the has
the power and authority, and the legal right, to enter into the Loan Documents
to which it is a party, to carry out its obligations hereunder and thereunder
and, in the case of the Borrower, to borrow hereunder. Each Loan Party has taken
all necessary limited partnership or other requisite action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the borrowings on the terms and
conditions of this Agreement. No material consent, approval or authorization of,
filing, registration or qualification with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) as disclosed in Schedule 4.4, which consents,
approvals, authorizations, filings, registrations, qualifications and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in the Guarantee and Collateral Agreement. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party that is a party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party that
is a party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof does not and will not (i) violate
or conflict with any Requirement of Law or any organizational or other governing
document of the Borrower or any of its Subsidiaries, (ii) violate, result in a
breach of, constitute (with due notice or lapse of time or both) a default or
cause any obligation, penalty or premium to arise or accrue under, any
Contractual Obligation of the Borrower or any of its Subsidiaries which, in the
case of any Subsidiaries, could, in the aggregate, reasonably be expected to
have a Material Adverse Effect, or (iii) result in, or require the creation or
imposition of any Lien upon, any Property of the Borrower or any of its
Subsidiaries pursuant to any such Requirement of Law, any such organizational or
other governing document, or any such Contractual Obligation (other than the
Liens created by the Security Documents). No Requirement of Law, organizational
or other governing document or Contractual Obligation applicable to the Borrower
or any of its Subsidiaries could reasonably be expected to have a Material
Adverse Effect.

 

4.6 No Material Litigation. There are no judicial, administrative or arbitral
actions, suits, proceedings (public or private), investigations or governmental
proceedings (“Legal Proceedings”) of or before any arbitrator or Governmental
Authority pending or, to the knowledge of the Borrower, threatened by or against
or involving the Borrower or any of its Subsidiaries or against any of their
respective Property that, individually or in the aggregate, are reasonably
likely to have a Material Adverse Effect. There is no order, judgment,
injunction or decree of any Governmental Authority outstanding against the
Borrower or any of its Subsidiaries that, individually or in the aggregate, is
reasonably likely to have a Material Adverse Effect



--------------------------------------------------------------------------------

4.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

 

4.8 Ownership of Property; Liens. Each of the Borrower and its Subsidiaries owns
valid and defensible title to, or holds a valid leasehold interest in, or a
right-of-way or easement through, all real property used or necessary for the
conduct of the business of the Borrower and its Subsidiaries as it is presently
conducted, except to the extent that the failure to own valid and defensible
title to, or to hold a valid leasehold interest in, or right of way or easement
through, all such real property could not reasonably be expected to have a
Material Adverse Effect. Each of the Borrower and its Subsidiaries has good and
valid title to, or a valid leasehold interest in, all of its other Property
(excluding Intellectual Property), and all of its Property (excluding
Intellectual Property) is owned or leased free and clear of all Liens, except
Permitted Liens and Liens permitted by Section 9.3 of the WPL Note Purchase
Agreement. Notwithstanding the foregoing, with respect to rights-of-way and
easements, the Borrower represents only that each of the Borrower and its
Subsidiaries has sufficient title thereto to enable it to conduct its business
as presently conducted.

 

4.9 Intellectual Property. Except as would not be likely to have a Material
Adverse Effect, the Borrower and its Subsidiaries own all rights, titles and
interests in and to, or have a valid and enforceable license or other right of
use to use lawfully, all Intellectual Property used by each of the Borrower and
its Subsidiaries in connection with its business, free and clear of all Liens,
except Permitted Liens and Liens permitted by Section 9.3 of the WPL Note
Purchase Agreement. To the knowledge of the Borrower, neither the Borrower nor
any of its Subsidiaries is infringing or otherwise violating the Intellectual
Property of any Person. To the knowledge of the Borrower, no person has
infringed or otherwise violated the Intellectual Property of the Borrower or any
of its Subsidiaries. The consummation of the transactions contemplated by the
Loan Documents will not alter, impair or extinguish any Intellectual Property of
the Borrower or any of its Subsidiaries. To the knowledge of the Borrower, there
are no agreements, judicial orders or settlement agreements which limit or
restrict the Borrower’s or any of its Subsidiaries’ rights to use any
Intellectual Property currently used in the business of the Borrower and its
Subsidiaries, and no material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property.

 

4.10 Taxes. Each of the Borrower and its Subsidiaries has filed or caused to be
filed all Federal, state and other material tax returns that are required to be
filed, other than those tax returns the failure of which to file would not have
a Material Adverse Effect, and has paid all taxes shown to be due and payable on
said returns or on any assessments made against it or any of its Property and
all other material taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); and no tax Lien
has been filed, except for Liens for current taxes not yet due and payable or
for taxes the amount or validity of which are currently being contested in good
faith by appropriate proceedings, and, to the knowledge of the Borrower, no
claim is being asserted, with respect to any such material tax, fee or other
charge.



--------------------------------------------------------------------------------

4.11 Federal Regulations. No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U in violation of Regulation U as now
and from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

 

4.12 Labor Matters. There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.

 

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Plan has complied in all respects with the applicable provisions of
ERISA and the Code, but excluding any such failure that could not reasonably be
expected to have a Material Adverse Effect. No termination of a Single Employer
Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during
such five-year period. The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by an amount that would reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No such Multiemployer
Plan is in Reorganization or Insolvent.

 

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board), which limits its ability to incur Indebtedness.



--------------------------------------------------------------------------------

4.15 Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15 constitute all
the Subsidiaries of the Borrower at the date hereof. Schedule 4.15 sets forth as
of the Closing Date the name and jurisdiction of organization of each Subsidiary
and, as to each Subsidiary, the percentage of each class of Capital Stock owned
by each Loan Party.

 

(b) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as disclosed on Schedule
4.15.

 

4.16 Use of Proceeds. The proceeds of the Tranche B Term Loans shall be used to
refinance and replace the Existing OLP Credit Agreement, to pay fees and
expenses related thereto and for the general corporate purposes of the Borrower.
The proceeds of the Additional Term Loans shall be used for the general
corporate purposes of the Borrower, including investments in Unrestricted
Subsidiaries and Permitted Acquisitions. The proceeds of the Revolving Credit
Loans, and the Letters of Credit, shall be used for the Borrower’s general
corporate purposes, including investments in Unrestricted Subsidiaries and
Permitted Acquisitions; provided, that proceeds of Revolving Credit Loans and
Letters of Credit will not be used, directly or indirectly, to partially repay
any Specified Acquisition Indebtedness of any Unrestricted Subsidiary.

 

4.17 Environmental Matters. Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (after taking into account any insurance or
indemnification available to pay any liability, loss, cost or expense arising
with respect to such exception):

 

(a) (i) The Borrower and its Subsidiaries, their respective operations,
activities and Property are, and within the period of all applicable statutes of
limitation have been, in compliance with all applicable Environmental Laws; (ii)
the Borrower and its Subsidiaries have obtained, currently maintain and are, and
within the period of all applicable statutes of limitation have been, in
compliance with all Environmental Permits for any of their operations,
activities or for any Property owned, leased or otherwise operated by any of
them; and (iii) each of the Borrower and its Subsidiaries reasonably believes
that each of their Environmental Permits will be timely renewed. No appeal nor
any other Legal Proceeding is pending to revoke any such Environmental Permit,
nor, to the knowledge of the Borrower, threatened, and to the knowledge of the
Borrower, no facts or circumstances exist that if unabated would reasonably be
expected to result in any Environmental Permit being revoked, rescinded or
withdrawn, or not being renewed or reissued on substantially the same terms.

 

(b) There are no Materials of Environmental Concern present in, at, on, under,
beneath or in any Property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including any
location to which Materials of Environmental Concern have been sent for re-use
or recycling or for treatment, storage, or disposal) in amounts or
concentrations that could reasonably be expected to (i) result in liability to
the Borrower or any of its Subsidiaries under any applicable Environmental Law
or costs to the Borrower or any of its Subsidiaries, or (ii) interfere with the
Borrower’s or any of its Subsidiaries’ continued operations, or (iii) impair the
fair saleable value of any real property



--------------------------------------------------------------------------------

owned or leased by the Borrower or any of its Subsidiaries. For the avoidance of
doubt, it is understood that the Borrower and/or its Subsidiaries are in the
business of transporting by pipeline, handling and storing products that are
included within the definition of “Materials of Environmental Concern”, and it
is agreed that the transportation of products by, and entirely contained in,
pipelines, storage tanks and related equipment in accordance with all applicable
Environmental Laws and without releases or threatened releases to the
environment is not, in and of itself, a condition that breaches any of the
representations and warranties in this Section 4.17(b).

 

(c) There are no writs, injunctions, decrees, orders or judgments outstanding or
any Legal Proceedings pending (including any notice of violation or alleged
violation) or, to the knowledge of the Borrower, threatened, against the
Borrower or any of its Subsidiaries or the activities, operations or Property of
the Borrower or any of its Subsidiaries relating to (i) their compliance with
any Environmental Law, or (ii) the release, disposal, discharge, spill,
treatment, storage or recycling of Materials of Environmental Concern.

 

(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or has received written notification that it has any
liability under any Environmental Law or is a potentially responsible party
under or relating to the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law or with respect
to any Materials of Environmental Concern.

 

(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any currently effective consent decree, order, or settlement or other
agreement, or is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum for dispute
resolution, relating to compliance with or liability under any Environmental
Law.

 

(f) Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

 

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished to the Administrative
Agent or the Lenders or any of them, by or on behalf of any Loan Party for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not materially misleading in light of the
circumstances under which such statements were made. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may



--------------------------------------------------------------------------------

differ from the projected results set forth therein by a material amount. There
is no fact known to the Borrower concerning any Loan Party or its Subsidiaries,
or its or their respective Properties, business or condition (financial or
otherwise) that could reasonably be expected to have a Material Adverse Effect
that has not been expressly disclosed herein, in the other Loan Documents, in
the Confidential Information Memorandum or in any other documents, certificates
and statements furnished to the Agents and the Lenders for use in connection
with the transactions contemplated hereby and by the other Loan Documents.

 

4.19 Security Documents. The Guarantee and Collateral Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of any Pledged Stock
described in the Guarantee and Collateral Agreement which is a “certificated
security” (within the meaning of Section 8-102 of the New York Uniform
Commercial Code), when any stock certificates representing such Pledged Stock
are delivered to the Administrative Agent, and in the case of the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements in appropriate form are filed in the offices specified on Schedule
4.19(a)-1 (which financing statements have been duly completed and delivered to
the Administrative Agent), the Guarantee and Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock which is a
“certificated security” (within the meaning of Section 8-102 of the New York
Uniform Commercial Code), Liens permitted by Section 7.3). Schedule 4.19(a)-2
lists each UCC Financing Statement that (i) names any Loan Party as debtor and
(ii) will remain on file after the Closing Date. Schedule 4.19(a)-3 lists each
UCC Financing Statement that (i) names any Loan Party as debtor and (ii) will be
terminated on or prior to the Closing Date; and on or prior to the Closing Date,
the Borrower will have delivered to the Administrative Agent, or caused to be
filed, duly completed UCC termination statements, signed by the relevant secured
party, in respect of each UCC Financing Statement listed in Schedule 4.19(a)-3.

 

4.20 Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith and the
use of the proceeds thereof will be and will continue to be, Solvent.

 

4.21 Reportable Transaction. The Borrower does not intend to treat the Loans as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4). In the event the Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof. Furthermore, the Borrower acknowledges that one or more of the
Lenders may treat its Loans as part of a transaction that is subject to Treasury
Regulation Section 1.6011-4 or Section 301.6112-1, and the Administrative Agent
and such Lender or Lenders, as applicable, may file such IRS forms or maintain
such lists and other records as they may determine are required by such Treasury
Regulations.



--------------------------------------------------------------------------------

SECTION 5. CONDITIONS PRECEDENT

 

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it hereunder is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

 

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower,
(ii) the Guarantee and Collateral Agreement, executed and delivered by a duly
authorized officer of the Borrower and each Restricted Subsidiary and (iii) a
Lender Addendum executed and delivered by each Lender and accepted by the
Borrower.

 

(b) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received the Pro Forma Balance Sheet and the financial statements described in
Section 4.1; and such financial statements shall not, in the reasonable judgment
of the Lenders, reflect any material adverse change in the consolidated
financial condition of the Borrower, as reflected in the financial statements or
projections contained in the Confidential Information Memorandum.

 

(c) Approvals. All governmental and third party approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
and be in full force and effect.

 

(d) Related Agreements. The Administrative Agent shall have received true and
correct copies, certified as to authenticity by the Borrower, of any material
debt instrument or security agreement to which the Borrower or any Subsidiary
may be a party.

 

(e) Termination of Existing OLP Credit Agreement. The Administrative Agent shall
have received evidence satisfactory to the Administrative Agent that the
Existing OLP Credit Agreement shall be simultaneously terminated, all amounts
thereunder shall be simultaneously paid in full and arrangements satisfactory to
the Administrative Agent shall have been made for the termination of Liens and
security interests granted in connection therewith.

 

(f) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including reasonable fees, disbursements and other charges of counsel to the
Agents), on or before the Closing Date. All such amounts will be paid with
proceeds of Loans made on the Closing Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Closing Date.

 

(g) Business Plan. The Lenders shall have received a business plan for fiscal
years 2003 through 2008 (inclusive) and a written analysis of the business and
prospects of the Borrower and its Subsidiaries for the period from the Closing
Date through December 31, 2008.

 

(h) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions in which Uniform Commercial Code
financing statement or other filings or recordations should be made to evidence
or perfect security interests in assets of the Loan Parties, and such search
shall reveal no liens on any of the assets of the Loan Party, except for Liens
permitted by Section 7.3.



--------------------------------------------------------------------------------

(i) Environmental Matters. The Administrative Agent shall have received, with a
copy for each Lender, a copy of the written environmental assessment report
prepared by URS Corporation, together with a letter from URS Corporation
permitting the Agents and the Lenders to rely on the environmental assessment as
if addressed to and prepared for each of them.

 

(j) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.

 

(k) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

 

  (i) the legal opinion of Vinson & Elkins, L.L.P., counsel to the Borrower and
its Subsidiaries, substantially in the form of Exhibit E-1; and

 

  (ii) the legal opinion of Lonny Townsend, Esq., general counsel of the
Borrower and its Subsidiaries, substantially in the form of Exhibit E-2.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(l) Pledged Stock; Stock Powers. The Administrative Agent shall have received
the certificates representing the shares of Capital Stock that are certificated
and that are pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof.

 

(m) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall have been filed,
registered or recorded or shall have been delivered to the Administrative Agent
in proper form for filing, registration or recordation.

 

5.2 Conditions to Effectiveness of Each Additional Term Loan Supplement. The
effectiveness of each Additional Term Loan Supplement shall be conditioned upon
satisfaction of the following conditions precedent:

 

(a) Evidence of Authorization. The Administrative Agent shall have received such
resolutions and other evidence as the Administrative Agent shall reasonably
request of (i)



--------------------------------------------------------------------------------

the power and authority of the Borrower to execute, deliver and perform such
Additional Term Loan Supplement and the Loan Documents, as amended by such
Additional Term Loan Supplement, and to borrow the Additional Term Loans, and
(ii) the due authorization by the Borrower of its execution, delivery and
performance of such Additional Term Loan Supplement and the Loan Documents, as
amended by such Additional Term Loan Supplement, and the borrowing by the
Borrower of the Additional Term Loans to be made pursuant to such Additional
Term Loan Supplement.

 

(b) Consents. The Administrative Agent shall have received the written consent,
substantially in the form of Exhibit J, of each Restricted Subsidiary to the
transactions contemplated by such Additional Term Loan Supplement.

 

(c) Legal Opinions. The Administrative Agent shall have received such legal
opinions in respect of such Additional Term Loan Supplement and the transactions
contemplated thereby as the Administrative Agent shall reasonably request.

 

5.3 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it hereunder on any date
(including its initial extension of credit and the making of any Additional Term
Loans) is subject to the satisfaction of the following conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of such date as if made on and as of such date.

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by, and issuance of a Letter of Credit on behalf of, the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.3 have been satisfied.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or any Agent hereunder, the Borrower shall and shall cause each of
its Subsidiaries to:

 

6.1 Financial Statements. Furnish to the Administrative Agent:

 

(a) as soon as available, but in any event within 5 days after the Borrower is
required, under the Exchange Act, to file its Annual Report on Form 10-K, a copy
of the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures as of the end of and for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by Ernst & Young LLP or
other independent certified public accountants of nationally recognized
standing;



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the consolidating balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such year and the
related unaudited consolidating statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous year, certified by a Responsible Officer as being fairly
stated in all material respects;

 

(c) as soon as available, but in any event not later than 5 days after the
Borrower is required, pursuant to the Exchange Act, to file its Quarterly Report
on Form 10-Q for each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments); and

 

(d) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the consolidating balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidating statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments);

 

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

6.2 Certificates; Other Information. Furnish to the Administrative Agent:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its



--------------------------------------------------------------------------------

covenants and other agreements, and satisfied every condition, contained in this
Agreement and the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and (ii) in the case of quarterly or annual financial statements, a
Compliance Certificate containing (A) all information and calculations necessary
for determining compliance by the Borrower and its Subsidiaries with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be and (B) a
calculation of the Unused Investment Basket Amount as of the last day of the
period covered by such financial statements;

 

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, and
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income), and, as soon as available, significant
revisions, if any, of such budget with respect to such fiscal year
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

 

(d) within 45 days after the end of each fiscal quarter of the Borrower with
respect to which the Borrower is not required to file with the SEC a periodic
report containing a management discussion and analysis of the Borrower’s
financial statements, a narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its Subsidiaries for
such fiscal quarter and for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter, as compared to the portion of the
Projections covering such periods and to the comparable periods of the previous
year;

 

(e) within five days after the same are sent, copies of all financial statements
and reports (excluding copies of any financial statements or reports that are
publicly available from the SEC on EDGAR, so long as a notification has been
sent to the Administrative Agent within five days after such financial
statements or reports become publicly available, stating that such financial
statements and reports have been filed with the SEC and are publicly available
on EDGAR) that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC (excluding copies of any financial statements or
reports that are publicly available from the SEC on EDGAR, so long as a
notification has been sent to the Administrative Agent within five days after
such financial statements or reports become publicly available, stating that
such financial statements and reports have been filed with the SEC and are
publicly available on EDGAR); and

 

(f) promptly, such additional financial and other information regarding the
operations, business affairs and condition (financial or otherwise) or prospects
of the Borrower and its Subsidiaries as the Administrative Agent may from time
to time reasonably request.



--------------------------------------------------------------------------------

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries, as the case may be.

 

6.4 Conduct of Business and Maintenance of Existence, etc. (a) (i) Preserve,
renew and keep in full force and effect its organizational existence and (ii)
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 and except, in the case of clause
(ii) above, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations, Requirements of Law and its organizational and other governing
documents, except to the extent that failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.5 Maintenance of Property; Insurance. (a) Keep all Property and systems useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its Property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

 

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants.

 

6.7 Notices. Promptly give notice to the Administrative Agent of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;

 

(c) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries (i) in which the amount involved is $5,000,000 or more and not
covered by insurance or an indemnification from a Solvent indemnitor, (ii) in
which injunctive or similar relief is sought, which, if granted, could
reasonably be expected to have a Material Adverse Effect or (iii) which relates
to any Loan Document;



--------------------------------------------------------------------------------

(d) the following events, as soon as reasonably practicable and in any event
within 30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan, a
failure to make any required contribution to a Single Employer Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii)
the institution of proceedings or the taking of any other action by the PBGC or
the Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan; and

 

(e) any event or condition that has had or is reasonably expected to have a
Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

 

6.8 Environmental Laws. (a) Comply in all material respects with all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and make reasonable efforts to ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
having the force of law of all Governmental Authorities regarding Environmental
Laws.

 

6.9 Additional Collateral, etc. With respect to any new Restricted Subsidiary
created or acquired after the Closing Date (which, for the purposes of this
paragraph, shall include any existing Unrestricted Subsidiary that is designated
as a Restricted Subsidiary pursuant to Section 10.18), by the Borrower or any of
its Restricted Subsidiaries, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Restricted
Subsidiary that is owned by the Borrower or any of its Restricted Subsidiaries,
(ii) deliver to the Administrative Agent the certificates, if any, representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or such Restricted
Subsidiary, as the case may be, (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may



--------------------------------------------------------------------------------

be requested by the Administrative Agent, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

6.10 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents, or of more fully perfecting or renewing the rights
of the Administrative Agent and the Lenders with respect to the Collateral
pursuant hereto or thereto. Upon the exercise by the Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

 

6.11 Tax Shelter Regulations. If the Borrower determines to take any action in
consistent with Section 4.21, the Borrower will promptly notify the
Administrative Agent thereof and will promptly deliver to the Administrative
Agent a duly completed copy of IRS Form 8886 (or any successor form). The
Borrower acknowledges that, upon any such notification, any Lender may treat its
Loans hereunder as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and such Lender will maintain the lists and other records
required by such Treasury Regulation.

 

SECTION 7. NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or any Agent hereunder, the Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly:

 

7.1 Financial Condition Covenants.

 

(a) Consolidated Leverage Ratio. Permit the ratio of Consolidated Total Debt, as
at the last day of the most recently ended period of four consecutive fiscal
quarters of the Borrower, to Consolidated EBITDA for such period, to exceed
4.50:1.00.

 

(b) Consolidated Interest Coverage Ratio. Permit the ratio of Consolidated
EBITDA, for the most recently ended period of four consecutive fiscal quarters
of the Borrower, to Consolidated Interest Expense for such period, to be less
than 2.50:1.00.

 

Notwithstanding the foregoing paragraphs, any Unrestricted Subsidiary other than
WPL may incur additional Indebtedness having a maturity date equal to or less
than 365 days from the date of incurrence (but not any refinancing thereof) in
order to finance Permitted Acquisitions (any such Indebtedness being referred to
herein as “Specified Acquisition Indebtedness”), in which case (i) during the
term of any such Indebtedness the Borrower’s



--------------------------------------------------------------------------------

compliance with Section 7.1 shall be determined without giving effect to such
Indebtedness or the Consolidated EBITDA of the business or assets acquired in
such Permitted Acquisition and (ii) upon maturity, refinancing or termination of
such Indebtedness, the Borrower’s compliance with Section 7.1 shall be
determined after giving effect to all outstanding Indebtedness of such
Unrestricted Subsidiary and including the results of such acquired assets or
business on a pro forma basis.

 

Subject to the provisions of the immediately preceding paragraph, none of the
Borrower or its Subsidiaries shall incur any Indebtedness at any time unless,
after giving effect to the incurrence of such Indebtedness and the application
of the proceeds thereof, the Borrower would be in compliance with Section 7.1(a)
as if such Indebtedness had been outstanding on the last day of the most
recently ended period of four consecutive fiscal quarters.

 

7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) Indebtedness of the Borrower to any Subsidiary and of any Restricted
Subsidiary to the Borrower or any other Subsidiary;

 

(c) Indebtedness of the Borrower or any Restricted Subsidiary (including Capital
Lease Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount outstanding on any date not to exceed the difference of (i)
$10,000,000 minus (ii) the aggregate amount of proceeds received by the Borrower
and its Subsidiaries during the period from the Closing Date to such date from
sale and leaseback transactions consummated pursuant to Section 7.10 (other than
any such proceeds which have been applied to prepay the Loans pursuant to
Section 2.12);

 

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof or any shortening of the maturity of
any principal amount thereof);

 

(e) Guarantee Obligations made in the ordinary course of business (i) by the
Borrower or any of its Restricted Subsidiaries of obligations of the Borrower or
any Restricted Subsidiary or (ii) by the Borrower or any of its Restricted
Subsidiaries of obligations of Unrestricted Subsidiaries, provided that
Guarantee Obligations pursuant to this clause (ii) shall constitute Investments
in Unrestricted Subsidiaries pursuant to, and must be permitted by, Section
7.8(g);

 

(f) Indebtedness of the Borrower, the proceeds of which are used (i) to make
Permitted Acquisitions or Capital Expenditures or (ii) to make Investments in
Restricted Subsidiaries, which, in turn, use the proceeds of such Investments to
make Permitted Acquisitions or Capital Expenditures, provided that (x) after
giving pro forma effect to the incurrence of such Indebtedness as if such
incurrence had occurred on the last day of the most-recently ended period of
four consecutive fiscal quarters, the ratio of Consolidated Total Debt of the
Borrower to Consolidated EBITDA of the Borrower for such period shall be not
greater than 4.50 to 1.00, and (y) any Subsidiaries acquired or formed in
connection with such transactions shall be Restricted Subsidiaries and the
Borrower shall comply with Section 6.9 in connection therewith;



--------------------------------------------------------------------------------

(g) Indebtedness of any Unrestricted Subsidiary; provided, that Indebtedness of
WPL and its Subsidiaries must be permitted by the WPL Note Purchase Agreement;

 

(h) in addition to the surety bonds listed on Schedule 7.2(d), additional
Indebtedness consisting of surety bonds that the Borrower or any Subsidiary is
required to obtain in order to comply with applicable law or the requirements of
any Governmental Authority, provided, that (i) the aggregate principal amount of
such surety bonds outstanding at any time does not exceed $20,000,000 and (ii)
such surety bonds are issued for purposes similar to the purposes of the surety
bonds listed on Schedule 7.2(d); and

 

(i) unsecured Indebtedness of the Borrower in an aggregate principal amount not
to exceed $5,000,000 at any one time outstanding.

 

Notwithstanding the foregoing, Indebtedness permitted by this Section 7.2 shall
be permitted to be incurred only if, after giving effect to the incurrence of
such Indebtedness and the application of the proceeds thereof, the Borrower is
in compliance with Section 7.1.

 

7.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

 

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that (i) no such Lien is
spread to cover any additional Property after the Closing Date (unless required
by the WPL Note Purchase Agreement) and (ii) the amount of Indebtedness secured
thereby is not increased;



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 7.2(c) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created within twelve
months of the date of acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any Property other than the Property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

 

(h) Liens created pursuant to the Security Documents;

 

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased, and any interest of a landowner in the case
of easements entered into by the Borrower or any Subsidiary in the ordinary
course of its business and covering only the property subject to the easement;

 

(j) Liens on assets of, or Capital Stock of, any Permitted Joint Venture or
Unrestricted Subsidiary securing (i) Indebtedness of any Permitted Joint Venture
or Unrestricted Subsidiary that finances the acquisition of the Capital Stock or
assets of any Permitted Joint Venture or Unrestricted Subsidiary, or that
finances the working capital needs (including Capital Expenditures) of any
Permitted Joint Venture or Unrestricted Subsidiary or (ii) other financial
obligations; provided, that such Indebtedness or other financial obligations
must be permitted by this Agreement to be incurred; and

 

(k) Liens not otherwise permitted by this Section 7.3 on assets of the Borrower
or any Subsidiary so long as neither (i) the aggregate outstanding principal
amount of the obligations secured thereby nor (ii) the aggregate fair market
value (determined, in the case of each such Lien, as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $4,000,000 at any one time.

 

Notwithstanding the foregoing, Liens on assets or Capital Stock of WPL or its
Subsidiaries must be permitted by the WPL Note Purchase Agreement.

 

7.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

 

(a) any Restricted Subsidiary may be merged or consolidated with or into the
Borrower (provided that the Borrower shall be the continuing or surviving
entity) or with or into any other Restricted Subsidiary;

 

(b) any Restricted Subsidiary may Dispose of any or all of its Property (upon
voluntary liquidation or otherwise) to the Borrower or any other Restricted
Subsidiary;

 

(c) any Unrestricted Subsidiary (other than WPL and its Subsidiaries) may be
merged or consolidated with any other Unrestricted Subsidiary;



--------------------------------------------------------------------------------

(d) any Subsidiary of WPL may be merged with, or may Dispose of any or all of
its Property to, WPL or any other Subsidiary of WPL; provided, that such
transaction must be permitted by the WPL Note Purchase Agreement;

 

(e) any Unrestricted Subsidiary (other than WPL and its Subsidiaries) may
Dispose of any or all of its assets to any other Unrestricted Subsidiary;

 

(f) any Unrestricted Subsidiary (other than WPL and its Subsidiaries) may
Dispose of any or all of its Property to any other Person; provided, that such
transaction is permitted by Section 7.5; and

 

(g) any Unrestricted Subsidiary (other than WPL and its Subsidiaries) may be
merged or consolidated with any other Person; provided, that (i) if such other
Person is the continuing or surviving entity of such merger or consolidation,
such transaction shall be deemed to be a Disposition of the Capital Stock of
such Unrestricted Subsidiary and must be permitted by Section 7.5 and (ii) if
such Unrestricted Subsidiary is the continuing or surviving entity of such
transaction, such transaction shall be deemed to be an Investment and must be
permitted by Section 7.8.

 

7.5 Limitation on Disposition of Property. Dispose of any of its Property
(including receivables and leasehold interests), whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition of obsolete or worn out Property in the ordinary course of
business;

 

(b) the sale of inventory in the ordinary course of business;

 

(c) Dispositions permitted by Section 7.4(b), (d) and (e);

 

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Restricted Subsidiary;

 

(e) the Disposition by the Borrower and its Restricted Subsidiaries of other
Property, provided, that the provisions of Section 2.12, to the extent
applicable to such Disposition, shall be complied with in connection with such
Disposition;

 

(f) the Disposition by the Borrower or any Restricted Subsidiary of Property to
any Unrestricted Subsidiary; provided, that if such Disposition shall be made
for consideration other than cash or Cash Equivalents in an amount at least
equal to the fair market value of the Property so Disposed of, the Borrower or
the Restricted Subsidiary that is transferor in such Disposition shall be deemed
to have made an Investment pursuant to Section 7.8(g) (which Investment must be
permitted by such Section) in an amount equal to the difference between (i) the
fair market value of the Property so Disposed of and (ii) the fair market value
of the consideration received by such transferor for such Disposition (it being
understood that Capital Stock, or any increase in the value of Capital Stock, of
the transferee Unrestricted Subsidiary shall be deemed to have no value for
purposes of calculating such difference);



--------------------------------------------------------------------------------

(g) the Disposition by any Unrestricted Subsidiary (other than WPL and its
Subsidiaries) of Property to any other Unrestricted Subsidiary;

 

(h) the Disposition by any Unrestricted Subsidiary to any Person of Property;
provided, that such Disposition, to the extent it is made for less than fair
market value, must be permitted as an Investment pursuant to Section 7.8; and

 

(i) any Recovery Event, provided, that the requirements of Section 2.12 are
complied with in connection therewith;

 

(j) any Disposition of Property that is subject to a security interest in favor
of another holder of Indebtedness in connection with the exercise of remedies by
such holder with respect to such Property;

 

(k) the lease of property by the Borrower or any Subsidiary in the ordinary
course of business and in a manner consistent with existing and past practice;
and

 

(l) an exchange of assets for other similar assets (or any substantially
contemporaneous series of sale and purchase or purchase and sale transactions
having substantially the same effect as an exchange of assets) in which the fair
market value of the assets received by the Borrower and its Subsidiaries will
equal or exceed the fair market value of the assets given by the Borrower and
its Subsidiaries; provided, however, that (i) any contingent liabilities related
to such acquired assets shall not be material in relation to the value thereof
and (ii) the fair market value of assets so received by the Borrower and its
Subsidiaries during the term of this Agreement shall not exceed $75,000,000.

 

Notwithstanding the foregoing, any Disposition by WPL or any of its Subsidiaries
of any Property must be permitted by the WPL Note Purchase Agreement.

 

7.6 Limitation on Restricted Payments. Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Borrower or any Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Borrower or any Subsidiary, or enter into any derivatives or other transaction
with any financial institution, commodities or stock exchange or clearinghouse
(a “Derivatives Counterparty”) obligating the Borrower or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Capital Stock (collectively, “Restricted Payments”), except
that:

 

(a) any Subsidiary may make Restricted Payments to the Borrower or any
Restricted Subsidiary;

 

(b) any Unrestricted Subsidiary may make Restricted Payments to the Borrower or
any Subsidiary that owns the Capital Stock of such Unrestricted Subsidiary;

 

(c) the Borrower may make Restricted Payments in the form of Common Units (as
defined in the Partnership Agreement); and



--------------------------------------------------------------------------------

(d) so long as no Default or Event of Default shall have occurred and be
continuing, (i) the Borrower may make Restricted Payments from Available Cash
and (ii) the Borrower may redeem or retire its Class B Units with the Net Cash
Proceeds of any sale by it of any of the Borrower’s equity securities.

 

7.7 [Reserved].

 

7.8 Limitation on Investments. After the Closing Date, make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting an ongoing business from, or make any
other investment in, any other Person (all of the foregoing, “Investments”),
except:

 

(a) extensions of trade credit in the ordinary course of business;

 

(b) investments in Cash Equivalents;

 

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.2(b), (e) and (g);

 

(d) loans to WEG Acquisitions, L.P. for the purpose of enabling WEG
Acquisitions, L.P. to make loans and advances in the ordinary course of business
to employees of WEG Acquisitions, L.P. that provide services to the Borrower or
any Restricted Subsidiary (including for travel, entertainment and relocation
expenses) in an aggregate amount for the Borrower and its Restricted
Subsidiaries not to exceed $500,000 at any one time outstanding;

 

(e) Investments in assets (other than inventory) useful in the business of the
Borrower and its Restricted Subsidiaries made by the Borrower or any of its
Restricted Subsidiaries with the proceeds of any Reinvestment Deferred Amount;

 

(f) Investments by the Borrower or any of its Subsidiaries in the Borrower or
any Person that, prior to such Investment, is a Restricted Subsidiary;

 

(g) Investments by the Borrower and its Restricted Subsidiaries in Unrestricted
Subsidiaries and Permitted Joint Ventures in an amount at any time not exceeding
the Unused Investment Basket Amount at such time; provided, that the aggregate
amount of Investments of the types described in Sections 7.5(f) and 7.2(e)(ii)
made by Restricted Subsidiaries in Unrestricted Subsidiaries shall not exceed
$50,000,000 at any time outstanding;

 

(h) Investments by Unrestricted Subsidiaries in the form of Permitted
Acquisitions and Permitted Joint Ventures;

 

(i) Investments in the form of Permitted Acquisitions consummated by the
Borrower or any Restricted Subsidiary; provided, that any Subsidiary acquired or
formed in connection with such Permitted Acquisition shall be a Restricted
Subsidiary and the provisions of Section 6.9 shall be complied with in
connection therewith;



--------------------------------------------------------------------------------

(j) Investments by Unrestricted Subsidiaries in other Unrestricted Subsidiaries;
and

 

(k) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
not exceeding at any time the Unused Investment Basket Amount at such time;
provided, that the aggregate amount of Investments made pursuant to this
paragraph shall not exceed $2,000,000 while this Agreement is in effect.

 

7.9 Limitation on Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than (i) any transaction between the Borrower and any
Restricted Subsidiary or between any Restricted Subsidiary and another
Restricted Subsidiary, (ii) any transaction between the Borrower or any
Restricted Subsidiary, on the one hand, and any Unrestricted Subsidiary, on the
other hand, to the extent such transaction is expressly permitted by Section
7.5(f) or (h) or Section 7.8(d) or (g) and (iii) any transaction entered into
pursuant to the Services Agreement or the Partnership Agreement) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the Borrower or such Subsidiary, as the case may be, and
(c) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate.

 

7.10 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of real or
personal property which has been or is to be sold or transferred by the Borrower
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary; provided, that the Borrower and
its Subsidiaries may consummate such transactions resulting in proceeds to the
Borrower and its Subsidiaries from all such transactions consummated after the
Closing Date (other than any such proceeds which have been applied to prepay the
Loans pursuant to Section 2.12) in an aggregate amount not exceeding the
difference of (a) $10,000,000 minus (ii) the aggregate amount of Indebtedness of
the Borrower outstanding pursuant to Section 7.2(c).

 

7.11 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.

 

7.12 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any Restricted
Subsidiary, its obligations under the Guarantee and Collateral Agreement, other
than (a) this Agreement and the other Loan Documents, (b) the WPL Note Purchase
Agreement, (c) any such agreement that prohibits or limits the ability of (i)
any Unrestricted Subsidiary to create, incur, assume or suffer to exist any Lien
upon any of its Property or revenues or (ii) the Borrower or any Subsidiary to
create, assume or suffer to exist any Lien upon the Capital Stock



--------------------------------------------------------------------------------

of any Unrestricted Subsidiary, provided, that any such agreement described in
this clause (c) relates to Indebtedness that finances the acquisition of such
Capital Stock or the assets of such Unrestricted Subsidiary or the Capital Stock
or assets of any other Unrestricted Subsidiary, or that finances the working
capital needs (including Capital Expenditures) or other financial obligations of
such Unrestricted Subsidiary or any other Unrestricted Subsidiary, (d) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby) and (e) the Pipeline
Lease Agreement and Option to Purchase for the 8 Inch Aux Sable East Pipeline,
dated December 31, 2001, between Aux Sable Liquid Products L.P. and Williams
Pipelines Holdings, L.P..

 

7.13 Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary, (b) make Investments in the Borrower or any
other Subsidiary or (c) transfer any of its assets to the Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions in the WPL Note Purchase Agreement, (iii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary, (iv) any restrictions existing under
the constituent documents of any Subsidiary or (v) any restrictions with respect
to an Unrestricted Subsidiary, provided, that any such restriction described in
this clause (v) relates to Indebtedness that finances the acquisition of the
Capital Stock or the assets of such Unrestricted Subsidiary or the Capital Stock
or assets of any other Unrestricted Subsidiary, or that finances the working
capital needs (including Capital Expenditures) or other financial obligations of
such Unrestricted Subsidiary or any other Unrestricted Subsidiary.

 

7.14 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except that (a) the Borrower and its Subsidiaries may
enter into and engage in those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement, including natural gas
products, crude oil products and refined oil products that would generate
income, substantially all of which would constitute “qualifying income” (as
defined in the Code), and infrastructure related to the foregoing or that is
reasonably related thereto and (b) the Unrestricted Subsidiaries (other than
WPL) may own and operate energy assets that would generate income, substantially
all of which would constitute “qualifying income” (as defined in the Code), and
infrastructure related to the foregoing or that is reasonably related thereto;
provided, that the contribution of the assets described in this clause (b) to
Consolidated EBITDA of the Borrower shall not exceed 30% of such Consolidated
EBITDA (determined on a pro forma basis as if the acquisition of the assets
described in this clause (b) had occurred on the first day of the period of four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
the date of acquisition by the Borrower or its Subsidiaries of such assets).

 

7.15 Limitation on Amendments to WPL Note Purchase Agreement; Partnership
Agreement. Amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) the terms and conditions of the WPL Note Purchase Agreement or the
Partnership Agreement, except to the extent that any such amendment, supplement
or modification could not reasonably be expected to have a Material Adverse
Effect.



--------------------------------------------------------------------------------

7.16 Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates, commodity
prices or foreign exchange rates.

 

SECTION 8. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) The Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof or thereof; or

 

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

 

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7, or in Section 5 of the Guarantee
and Collateral Agreement; or

 

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days; or

 

(e) The Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans and Reimbursement Obligations) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults,



--------------------------------------------------------------------------------

events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$10,000,000; or

 

(f) (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

(g) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders shall be likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

 

(h) One or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving for the Borrower and its Subsidiaries taken as
a whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $10,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or



--------------------------------------------------------------------------------

(i) Any material provision of any Security Document shall cease, for any reason
(other than by reason of the express release thereof pursuant to Section 10.15),
to be in full force and effect, or any Loan Party shall so assert, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby; or

 

(j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to Section 10.15), to be in full force and effect or
any Loan Party shall so assert; or

 

(k) Any Change of Control shall occur;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder, which amounts
shall be cash collateralized as described in the next succeeding sentence) shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Credit Commitments to be terminated
forthwith, whereupon the Revolving Credit Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder, which amounts shall be cash collateralized as
described in the next succeeding sentence) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. In the case of all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).



--------------------------------------------------------------------------------

SECTION 9. THE AGENTS

 

9.1 Appointment; Issuing Lender; Certain Duties. (a) Each Lender hereby
irrevocably designates and appoints the Agents as the agents of such Lender
under this Agreement and the other Loan Documents, and each Lender irrevocably
authorizes each Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to such Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.

 

(b) In addition to the benefits and immunities specified in this Agreement for
each Issuing Lender, each Issuing Lender shall have all of the benefits and
immunities provided to the Agents with respect to any acts taken or omissions
suffered by that Issuing Lender in connection with Letters of Credit issued by
it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Agents” included that Issuing Lender.

 

(c) Upon the request of any Lender, the Administrative Agent shall make
available to such Lender any documents or other information received by it
pursuant to Sections 6.1, 6.2 and 6.7.

 

9.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

 

9.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except to
the extent that any of the foregoing are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party
to perform its obligations hereunder or thereunder. The Agents shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.



--------------------------------------------------------------------------------

9.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Loan Parties),
independent accountants and other experts selected by such Agent. The Agents may
deem and treat the payee of any Note as the owner thereof for all purposes
unless such Note shall have been transferred in accordance with Section 10.6 and
all actions required by such Section in connection with such transfer shall have
been taken. Each Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or any other instructing group of Lenders
specified by this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

9.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither any of the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own



--------------------------------------------------------------------------------

credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, no Agent
shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of such Agent or any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates.

 

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), for, and to save each Agent harmless from and
against, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including at any time following the payment of
the Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

 

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

9.9 Successor Administrative Agent, Issuing Lender. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and



--------------------------------------------------------------------------------

duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. The Syndication Agent may, at any time, by notice
to the Lenders and the Administrative Agent, resign as Syndication Agent
hereunder, whereupon the duties, rights, obligations and responsibilities of the
Syndication Agent hereunder shall automatically be assumed by, and inure to the
benefit of, the Administrative Agent, without any further act by the Syndication
Agent, the Administrative Agent or any Lender. After any retiring Agent’s
resignation as Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Loan Documents.

 

Each Issuing Lender shall have the right to resign as Issuing Lender; provided
that such resignation shall only become effective upon the substitution of a
successor Issuing Lender, which successor Issuing Lender shall be in all
respects satisfactory to the Borrower.

 

9.10 Authorization to Release Liens and Guarantees. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release of
Liens or guarantee obligations contemplated by Section 10.15.

 

9.11 The Joint Lead Arrangers; the Syndication Agent. Neither any Joint Lead
Arranger, nor the Syndication Agent, in their respective capacities as such,
shall have any duties or responsibilities, and shall incur no liability, under
this Agreement and the other Loan Documents.

 

SECTION 10. MISCELLANEOUS

 

10.1 Amendments and Waivers. (a) Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time, (a)
enter into written amendments, supplements or modifications hereto and to the
other Loan Documents (including amendments and restatements hereof or thereof)
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:



--------------------------------------------------------------------------------

  (i) forgive the principal amount or extend the final scheduled date of
maturity of any Loan or Reimbursement Obligation, extend the scheduled date of
any amortization payment in respect of any Term Loan, reduce the stated rate of
any interest or fee payable hereunder or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Commitment of any Lender, in each case without the consent of each Lender
directly affected thereby;

 

  (ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders or Required
Prepayment Lenders, consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their guarantee obligations under the
Guarantee and Collateral Agreement, in each case without the consent of all
Lenders;

 

  (iii) amend, modify or waive any condition precedent to any extension of
credit under the Revolving Credit Facility set forth in Section 5.3 (including
the waiver of an existing Default or Event of Default required to be waived in
order for such extension of credit to be made) without the consent of any
Majority Revolving Credit Facility Lenders;

 

  (iv) amend, modify or waive any provision of Section 2.12 without the consent
of the Required Prepayment Lenders;

 

  (v) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;

 

  (vi) amend, modify or waive any provision of Section 9, or any other provision
of the Loan Documents affecting the duties, rights or remedies of any Agent,
without the consent of any Agent directly affected thereby;

 

  (vii) amend, modify or waive any provision of Section 2.18 without the consent
of each Lender directly affected thereby;

 

  (viii) amend, modify or waive any provision of the Loan Documents affecting
the rights or duties of an Issuing Lender without the consent of each Issuing
Lender directly affected thereby; or

 

  (ix) impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6 without the
consent of each Lender directly affected thereby.



--------------------------------------------------------------------------------

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof.

 

For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to each relevant Loan
Document (x) to add one or more additional credit facilities (other than those
provided by Additional Term Loan Supplements) to this Agreement and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof (collectively, the “Additional
Extensions of Credit”) to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Extensions of Credit
and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders, Required Prepayment Lenders and Majority Facility Lenders;
provided, however, that no such amendment shall permit the Additional Extensions
of Credit to share with preference to the Loans in the application of mandatory
prepayments without the consent of the Required Prepayment Lenders.

 

This Agreement shall also be deemed amended as provided in any Additional Term
Loan Supplement upon the effectiveness of such Additional Term Loan Supplement;
provided, that such amendments shall be permitted only to the extent set forth
in the definition of “Additional Term Loan Supplement” and Sections 2.6 and 2.7.

 

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the Borrower and the Administrative Agent, as
follows and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or on Schedule I to the
Lender Addendum to which such Lender is a party or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

 

The Borrower:

  

Williams Energy Partners L.P.

    

One Williams Center

    

Tulsa, Oklahoma 74172

    

Attention: Chief Executive Officer



--------------------------------------------------------------------------------

    

with copies to:

    

WEG Acquisitions, L.P.

    

c/o Madison Dearborn Capital Partners IV, L.P.

    

70 West Madison Street, Suite 3800

    

Chicago, Illinois 60602

    

and

    

WEG Acquisitions, L.P.

    

c/o Carlyle Riverstone Global Energy and Power Fund II, L.P.

    

c/o Riverstone Holdings LLC

    

712 Fifth Avenue, 19th Floor

    

New York, New York 10019

The Administrative Agent:

  

Lehman Commercial Paper Inc.

    

745 Seventh Avenue

    

New York, New York 10019

    

Attention: Francis Chang

    

Telecopy: 646-758-3864

    

Telephone: 212-526-5390

    

with a copy to:

    

Michelle Rosolinsky

    

Telecopy: 212-526-6643

    

Telephone: 212-526-6590

Issuing Lender:

  

Bank of America, N.A.

    

700 Louisiana Street, 8th Floor

    

Houston, Texas 77002

    

Attention: Phyllis Tennard

    

Telecopy: 713-247-7286

    

Telephone: 713-247-7268

    

with a copy to:

     As notified by such Issuing Lender to the Administrative Agent and the
Borrower

 

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or any Lender shall not be effective until received.

 

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other



--------------------------------------------------------------------------------

or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4 Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse the Agents
for all their reasonable out-of-pocket costs and expenses incurred in connection
with the syndication of the Facilities (other than fees payable to syndicate
members) and the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation of the transactions contemplated hereby and thereby, including the
reasonable fees and disbursements and other charges of counsel to the
Administrative Agent, the charges of Intralinks and filing and recording fees
and expenses, (b) to pay or reimburse each Lender and the Agents for all their
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any other documents prepared in connection herewith or therewith, including the
fees and disbursements of counsel to each Lender and of counsel to the Agents,
(c) to pay, indemnify, or reimburse each Lender and the Agents for, and hold
each Lender and the Agents harmless from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify or reimburse each Lender, each Agent, their
respective affiliates, and their respective officers, directors, trustees,
employees, advisors, agents and controlling persons (each, an “Indemnitee”) for,
and hold each Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of the Borrower any of its Subsidiaries or any of the Properties
and the fees and disbursements and other charges of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against the Borrower under
any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee and the Borrower shall have
no obligation under clause (d) with respect to any cost, expense, fee or
disbursement to the extent that such cost, expense, fee or disbursement is
otherwise contemplated by any of clauses (a), (b) and (c) of this Section 10.5
to be the obligation of such Indemnitee. No Indemnitee shall be liable for any
damages arising



--------------------------------------------------------------------------------

from the use by unauthorized persons (other than as a result of such
Indemnitee’s gross negligence or willful misconduct) of materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with the Facilities. All amounts due under this
Section shall be payable not later than 30 days after written demand therefor.
Statements payable by the Borrower pursuant to this Section shall be submitted
to John Chandler (Telephone No. (918) 573-5331) (Fax No. (918) 573-3864), at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a notice to the
Administrative Agent. The agreements in this Section shall survive repayment of
the Loans and all other amounts payable hereunder.

 

10.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Agents, all future holders of the Loans and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
or obligations under this Agreement without the prior written consent of the
Agents and each Lender.

 

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, any Commitment of such Lender or any other interest of such
Lender hereunder and under the other Loan Documents. In the event of any such
sale by a Lender of a participating interest to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and the Borrower
and the Agents shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. In no event shall any Participant under any such
participation have any right to approve any amendment or waiver of any provision
of any Loan Document, or any consent to any departure by any Loan Party
therefrom, except to the extent that such amendment, waiver or consent would
require the consent of each Lender or all Lenders pursuant to Section 10.1. The
Borrower agrees that if amounts outstanding under this Agreement and the Loans
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in Section
10.7(a) as fully as if such Participant were a Lender hereunder. The Borrower
also agrees that each Participant shall be entitled to the benefits of Sections
2.19, 2.20 and 2.21 with respect to its participation in the Commitments and the
Loans outstanding from time to time as if such Participant were a Lender;
provided that, in the case of Section 2.20, such Participant shall have complied
with the requirements of said Section, and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.



--------------------------------------------------------------------------------

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate, Related Fund or Control Investment
Affiliate thereof or, with the consent of the Borrower and the Agents and, in
the case of any assignment of Revolving Credit Commitments, the written consent
of each affected Issuing Lender (which, in each case, shall not be unreasonably
withheld or delayed) (provided (x) that no such consent need be obtained by any
Lehman Entity and (y) the consent of the Borrower need not be obtained with
respect to any assignment of Term Loans), to an additional bank, financial
institution or other entity (an “Assignee”) all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Acceptance,
substantially in the form of Exhibit D, executed by such Assignee and such
Assignor (and, where the consent of the Borrower, the Administrative Agent or an
Issuing Lender is required pursuant to the foregoing provisions, by the Borrower
and such other Persons) and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided that no such assignment
(other than in the case of an assignment of all of a Lender’s interests under
this Agreement) to an Assignee (other than any Lender or any affiliate thereof)
shall be in an aggregate principal amount of less than $1,000,000 (in the case
of assignments of Term Loans) or $5,000,000 (in the case of assignments of
Revolving Credit Commitments and Revolving Credit Loans), unless otherwise
agreed by the Borrower and the Administrative Agent. Any such assignment need
not be ratable as among the Facilities. Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Acceptance, (x) the Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder with Commitments and/or Loans as
set forth therein, and (y) the Assignor thereunder shall, to the extent provided
in such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of an
Assignor’s rights and obligations under this Agreement, such Assignor shall
cease to be a party hereto, except as to Section 2.19, 2.20 and 10.5 in respect
of the period prior to such effective date). Notwithstanding any provision of
this Section, the consent of the Borrower shall not be required for any
assignment that occurs at any time when any Event of Default shall have occurred
and be continuing. For purposes of the minimum assignment amounts set forth in
this paragraph, multiple assignments by two or more Related Funds shall be
aggregated.

 

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, each Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as the owner of the Loans and any Notes evidencing such Loans recorded therein
for all purposes of this Agreement. Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide). Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance; thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the designated Assignee, and the
old Notes shall be returned by the Administrative Agent to the Borrower marked
“canceled”. The Register shall be available for



--------------------------------------------------------------------------------

inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice. If any request for an amendment, waiver or other
modification in respect of any Loan Document shall be pending, the
Administrative Agent will, upon the request of any Lender, provide to such
Lender a list of the names of each of the Lenders.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment) (except that no such registration and processing fee shall be
payable in the case of an Assignee which is already a Lender or is an affiliate
or Related Fund of a Lender or a Person under common management with a Lender),
the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. On or prior to such effective date, the
Borrower, at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Revolving Credit Note and/or
applicable Term Notes, as the case may be, of the assigning Lender) a new
Revolving Credit Note and/or applicable Term Notes, as the case may be, to the
order of such Assignee in an amount equal to the Revolving Credit Commitment
and/or applicable Term Loans, as the case may be, assumed or acquired by it
pursuant to such Assignment and Acceptance and, if the Assignor has retained a
Revolving Credit Commitment and/or Term Loans, as the case may be, upon request,
a new Revolving Credit Note and/or Term Notes, as the case may be, to the order
of the Assignor in an amount equal to the Revolving Credit Commitment and/or
applicable Term Loans, as the case may be, retained by it hereunder. Such new
Note or Notes shall be dated the Closing Date and shall otherwise be in the form
of the Note or Notes replaced thereby.

 

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including any pledge or
assignment by a Lender of any Loan or Note to any Federal Reserve Bank in
accordance with applicable law.

 

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive



--------------------------------------------------------------------------------

the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary in this
Section 10.6(g), any SPC may (A) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender, or with the prior written consent of the Borrower and
the Administrative Agent (which consent shall not be unreasonably withheld) to
any financial institutions providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans, and (B)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be unreasonably withheld. In the event
that the consent of all or any portion of the Lenders is required pursuant to
any provision of any Loan Document at a time when any Loan is held by any SPC,
such SPC and the Granting Lender that would otherwise have been obligated to
make such Loan shall agree between themselves as to which of them shall be
entitled to grant or withhold any consent applicable to such Loan, and the other
parties to the Loan Documents shall be entitled to rely conclusively on the
advice of such Granting Lender as to which of such Granting Lender or such SPC
is entitled to grant or withhold such consent. This paragraph (g) may not be
amended without the written consent of any SPC with Loans outstanding at the
time of such proposed amendment.

 

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefitted Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

 

(b) If an Event of Default shall have occurred and be continuing, and in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any amount becoming due and payable by the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or



--------------------------------------------------------------------------------

unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

 

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents, the Joint Lead Arrangers and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Joint Lead
Arrangers, any Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

 

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, in
the Borough of Manhattan, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.13 Acknowledgments. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither any Joint Lead Arranger, any Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Joint Lead Arrangers, the Agents and the Lenders, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Joint Lead Arrangers, the Agents and the Lenders or among the Borrower and the
Lenders.

 

10.14 Confidentiality. Each of the Agents and the Lenders agrees to keep
confidential all non-public information provided to it by the Borrower pursuant
to this Agreement that is designated by the Borrower as confidential; provided
that nothing herein shall prevent any Agent or any Lender from disclosing any
such information (a) to any Joint Lead Arranger, any Agent, any other Lender or
any affiliate of any thereof, (b) to any Participant or Assignee (each, a
“Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (c) to any of
its Affiliates, employees, directors, agents, attorneys, accountants and other
professional advisors that have been made aware of the confidential nature of
such information and instructed to keep such information confidential, (d) upon
the request or demand of any Governmental Authority having jurisdiction over it,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) in connection
with any litigation or similar proceeding, (g) that has been publicly disclosed
other than in breach of this Section, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or (i)
in connection with the exercise of any remedy hereunder or under any other Loan
Document. Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder or under any other related document (and
any employee, representative or other agent of such party) may disclose to any
and all persons, without limitation of any kind, such party’s



--------------------------------------------------------------------------------

U.S. federal income tax treatment and the U.S. federal income tax structure of
the transactions contemplated by this Agreement relating to such party and all
materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure. However, no
such party shall disclose any information relating to such tax treatment or tax
structure to the extent nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

 

10.15 Release of Collateral and Guarantee Obligations.

 

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of Property permitted by the Loan Documents, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, or any affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be required to release its security interest in any Collateral being
Disposed of in such Disposition, and to release any guarantee obligations under
any Loan Document of any Person being Disposed of in such Disposition, to the
extent necessary to permit consummation of such Disposition in accordance with
the Loan Documents.

 

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding, upon request
of the Borrower, the Administrative Agent shall (without notice to, or vote or
consent of, any Lender, or any affiliate of any Lender that is a party to any
Specified Hedge Agreement) take such actions as shall be required to release its
security interest in all Collateral, and to release all guarantee obligations
under any Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

 

10.16 Accounting Changes. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.



--------------------------------------------------------------------------------

10.17 Delivery of Lender Addenda. Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender, the Borrower and the Administrative Agent.

 

10.18 Restricted Subsidiaries. The Borrower may, at any time, by notice to the
Administrative Agent, designate any Subsidiary as a Restricted Subsidiary;
provided, that (a) prior to or concurrently with such designation, the
provisions of Section 6.9 shall be complied with, (b) the Borrower would not be
in violation of Section 7.2 if any Indebtedness of such Subsidiary were incurred
on the date of such designation, and (c) after giving effect to such designation
no Default or Event of Default will have occurred and be continuing.

 

10.19 Limitation of Recourse. There shall be full recourse to the Borrower and
all of its assets and properties for the liabilities of the Borrower under this
Agreement and the other Loan Documents, but, subject to the provisions of the
following sentence, in no event shall the general partner of the Borrower be
personally liable or obligated for such liabilities and obligations of the
Borrower under the Loan Documents. Nothing in the immediately preceding sentence
shall limit or be construed to release the general partner of the Borrower from
liability for its fraudulent actions, willful misconduct or misappropriation of
funds, or from any of its obligations or liabilities under any agreement
executed by the general partner of the Borrower in its individual capacity in
connection with any Loan Document or limit or impair the exercise of remedies
with respect to any Collateral. The provisions of this Section shall survive the
termination of this Agreement.

 

10.20 WAIVERS OF JURY TRIAL. THE BORROWER, THE JOINT LEAD ARRANGERS, THE AGENTS
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

LEHMAN BROTHERS INC.,

as a Joint Lead Arranger

By:

 

/s/ signature illegible

--------------------------------------------------------------------------------

   

Title: Authorized Signatory

BANC OF AMERICA SECURITIES, LLC,

as a Joint Lead Arranger

By:

 

/s/ signature illegible

--------------------------------------------------------------------------------

   

Title: Authorized Signatory

BANK OF AMERICA, N.A.,

as Syndication Agent

By:

 

/s/ Claire Lui

--------------------------------------------------------------------------------

   

Title: Authorized Signatory

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent

By:

 

/s/ signature illegible

--------------------------------------------------------------------------------

   

Title: Authorized Signatory

BANK OF AMERICA, N.A.,

as Issuing Lender

By:

 

/s/ Claire Lui

--------------------------------------------------------------------------------

   

Title: Authorized Signatory



--------------------------------------------------------------------------------

WILLIAMS ENERGY PARTNERS L.P.

By:

 

WEG GP LLC, its general partner

By:

 

/s/ John D. Chandler

--------------------------------------------------------------------------------

   

Title: Authorized Signatory

   

Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE 1.1

 

ADJUSTMENTS TO CONSOLIDATED EBITDA

 

Consolidated EBITDA in any period shall be increased by each of the following:

 

(a) the amount of the general and administrative expenses of the Borrower and
its Subsidiaries for such period paid by WEG Acquisitions, L.P. during or with
respect to such period in accordance with the terms of the New Omnibus Agreement
(as defined below) that, in accordance with the terms of the New Omnibus
Agreement, is not required to be reimbursed to WEG Acquisitions, L.P. by the
Borrower or its Subsidiaries, provided, that such increase in Consolidated
EBITDA shall not exceed the amount by which Consolidated Net Income of the
Borrower and its Subsidiaries was reduced for such period as a result of the
inclusion of such amount of general and administrative expenses on the income
statement of the Borrower and its Subsidiaries for such period;

 

(b) the amount of payments made by any of Williams Energy Services, LLC,
Williams Natural Gas Liquids, Inc., The Williams Companies, Inc. or WEG
Acquisitions, L.P. during or with respect to such period in accordance with
Article IV of the New Omnibus Agreement or Section 8.2 of the Purchase Agreement
(as defined below) as indemnification for Covered Environmental Losses (as
defined in the New Omnibus Agreement) or environmental remediation obligations,
provided, that such increase in Consolidated EBITDA shall not exceed the amount
by which Consolidated Net Income of the Borrower and its Subsidiaries was
reduced for such period as a result of the GAAP treatment of such payments as
capital contributions rather than income;

 

(c) the sum of (i) the amount of Implementation Costs (as defined in the
Purchase Agreement) and, when added to all Implementation Costs previously
incurred, not exceeding $5,000,000 in the aggregate, that are incurred during
such period and that, in accordance with the terms of the Purchase Agreement,
are required to be borne by WEG Acquisitions, L.P. or the Borrower and its
Subsidiaries, and (ii) the amount of such Implementation Costs in excess of such
$5,000,000 aggregate amount that are incurred during such period and that, in
accordance with the terms of the Purchase Agreement, either (x) are not required
to be borne by WEG Acquisitions, L.P. or the Borrower and its Subsidiaries or
(y) are reimbursed to WEG Acquisitions, L.P. or the Borrower and its
Subsidiaries, provided that in the case of this clause (ii) such increase in
Consolidated EBITDA shall not exceed the amount by which Consolidated Net Income
of the Borrower and its Subsidiaries was reduced for such period as a result of
the inclusion of the Implementation Costs referred to in this clause (ii) on the
income statement of the Borrower and its Subsidiaries for such period;

 

(d) with respect to any period encompassing the period in which the Acquisition
(as defined in the Purchase Agreement) occurs, the amount (if any) by which
Consolidated Net Income of the Borrower and its Subsidiaries was reduced for
such period as a result of the GAAP treatment of certain retiree healthcare (FAS
106), pension (FAS 87), and accrued paid-time off costs related to the
employment by WEG Acquisitions, L.P. and its affiliates of former



--------------------------------------------------------------------------------

employees of The Williams Companies, Inc. that were formerly involved, and that
will continue to be involved, in providing services to the Borrower and its
Subsidiaries; and

 

(e) with respect to any period encompassing the period in which the Acquisition
(as defined below) occurs, the amount of expenses that are deemed to be incurred
by the Borrower and its Subsidiaries during or with respect to such period as a
result of the accelerated vesting of certain Phantom Units (as defined in the
Purchase Agreement) as a result of the consummation of the Acquisition or events
related to the consummation of the Acquisition.

 

For purposes of this Schedule 1.1:

 

  (i) the term “New Omnibus Agreement” means the New Omnibus Agreement, dated as
of June 17, 2003, by and among WEG Acquisitions, L.P., Williams Energy Services,
LLC, Williams Natural Gas Liquids, Inc. and The Williams Companies, Inc.;

 

  (ii) the term “Purchase Agreement” means the Purchase Agreement, dated as of
April 18, 2003 (as amended by Amendment No. 1 to the Purchase Agreement, dated
as of May 5, 2003), by and among Williams Energy Services, LLC, Williams Natural
Gas Liquids, Inc., Williams GP LLC and WEG Acquisitions, L.P.; and

 

  (iii) the term “Acquisition” shall mean the acquisition by WEG Acquisitions,
L.P. of interests in the Borrower consummated in June 2003;

 

as each such agreement referred to clause (i) and (ii) may be amended,
supplemented or otherwise modified after the date hereof, but without giving
effect to any such amendment, supplement or other modification thereto not
otherwise consented to by the Required Lenders that would, as a result of the
application of the adjustments to such amendments, supplements or other
modifications provided for in this Schedule 1.1, result in an increase in
Consolidated EBITDA in excess of the increases therein provided for in this
Schedule 1.1.



--------------------------------------------------------------------------------

SCHEDULE 4.1(b)

 

CERTAIN OBLIGATIONS

 

Contingent Liabilities and Liabilities for Taxes. Corporate predecessors of WPL
and Williams Terminals Holdings, LP were members of The Williams Companies, Inc.
and Subsidiaries consolidated U.S. federal income tax group, which has extended
the statute of limitations for the assessment or collection of taxes for the
1996-98 tax return years until September 15, 2003. The Internal Revenue Service
is currently investigating certain “listed transactions” on which losses were
recognized on the 1998 tax returns.



--------------------------------------------------------------------------------

SCHEDULE 4.4

 

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

 

NONE.



--------------------------------------------------------------------------------

SCHEDULE 4.15

 

SUBSIDIARIES

 

Subsidiary

--------------------------------------------------------------------------------

   Jurisdiction


--------------------------------------------------------------------------------

  

Parent Company

--------------------------------------------------------------------------------

  

Interest

--------------------------------------------------------------------------------

Williams GP Inc.    Delaware    Williams Energy Partners L.P.    100% common
stock interest Williams Pipe Line Company, LLC    Delaware    Williams Energy
Partners L.P.    100% membership interest Williams OLP, L.P.    Delaware   
Williams Energy Partners L.P.    99.999% limited partner interest Williams OLP,
L.P.    Delaware    Williams GP Inc.    0.001% general partner interest Williams
NGL, LLC    Delaware    Williams OLP, L.P.    100% membership interest Williams
Terminals Holdings, L.P.    Delaware    Williams NGL, LLC    0.001% general
partner interest Williams Terminals Holdings, L.P.    Delaware    Williams OLP,
L.P.    99.999% limited partner interest Williams Ammonia Pipeline, L.P.   
Delaware    Williams NGL, LLC    0.001% general partner interest Williams
Ammonia Pipeline, L.P.    Delaware    Williams OLP, L.P.    99.999% limited
partner interest Williams Pipelines Holdings, L.P.    Delaware    Williams NGL,
LLC    0.001% general partner interest Williams Pipelines Holdings, L.P.   
Delaware    Williams OLP, L.P.    99.999% limited partner interest



--------------------------------------------------------------------------------

SCHEDULE 4.19(a)-1

 

UCC FILING JURISDICTIONS

 

Loan Party

--------------------------------------------------------------------------------

  

Filing Office

--------------------------------------------------------------------------------

Williams Energy Partners L.P.

   Secretary of State of the State of Delaware

Williams GP Inc.

   Secretary of State of the State of Delaware

Williams OLP, L.P.

   Secretary of State of the State of Delaware

Williams NGL, LLC

   Secretary of State of the State of Delaware

Williams Ammonia Pipeline, L.P.

   Secretary of State of the State of Delaware

Williams Terminals Holdings, L.P.

   Secretary of State of the State of Delaware

Williams Pipelines Holdings, L.P.

   Secretary of State of the State of Delaware



--------------------------------------------------------------------------------

SCHEDULE 4.19(a)-2

 

UCC FINANCING STATEMENTS TO REMAIN ON FILE

 

DEBTOR

--------------------------------------------------------------------------------

  

Date Filed

--------------------------------------------------------------------------------

  

Collateral

--------------------------------------------------------------------------------

  

FS #

--------------------------------------------------------------------------------

  

Jursidiction

--------------------------------------------------------------------------------

Williams Energy Partners L.P.

   11/4/2002    All ownership interests in Williams Pipe Line Company   
020680597    Delaware Secretary of State



--------------------------------------------------------------------------------

SCHEDULE 4.19(a)-3

 

UCC FINANCING STATEMENTS TO BE TERMINATED

 

NONE.



--------------------------------------------------------------------------------

SCHEDULE 7.2(d)

 

EXISTING INDEBTEDNESS

 

a. The indebtedness outstanding under the WPL Note Purchase Agreement

 

b. The following surety bonds:

 

Principal

--------------------------------------------------------------------------------

   Number


--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

   Effective Date


--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

Williams Ammonia Pipeline, L.P.

   6075507    $ 25,000.00    10/01/07    Blanket Railroad Commission

Williams Pipe Line Company, LLC

   5713739    $ 2,000.00    11/18/98    Permit - Polk Co

Williams Pipe Line Company, LLC

   6049633    $ 10,000.00    03/16/00    City of Coralville-Geoprobe Boring

Williams Pipe Line Company, LLC

   5720804    $ 25,000.00    06/27/98    Highway Permit

Williams Pipe Line Company, LLC (1)

   5917167    $ 1,000,000.00    09/17/98    Performance

Williams Pipe Line Company, LLC

   5739944    $ 1,000.00    01/25/98    Motor Vehicle Fuels Distributor

Williams Pipe Line Company, LLC

   5783898    $ 10,000.00    04/15/98    Blanket ROW

Williams Pipe Line Company, LLC

   5882357    $ 10,000.00    01/01/98    Maintenance Permit-Lenexa

Williams Pipe Line Company, LLC

   5720751    $ 20,000.00    03/10/98    ROW Permit

Williams Pipe Line Company, LLC

   5754891    $ 10,000.00    09/04/98    Permit

Williams Pipe Line Company, LLC

   5783910    $ 12,500.00    04/27/98    Monitoring

Williams Pipe Line Company, LLC

   6184063    $ 2,000.00    11/14/02    City of Burnsville - Permit

Williams Pipe Line Company, LLC

   5733681    $ 5,000.00    06/18/98    Performance

Williams Pipe Line Company, LLC

   5739862    $ 1,000.00    09/13/98    Maintenance -Highway and Tran



--------------------------------------------------------------------------------

Principal

--------------------------------------------------------------------------------

   Number


--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

   Effective Date


--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

Williams Pipe Line Company, LLC

   5739935    $ 45,000.00    12/28/98    Motor Fuel Distributor

Williams Pipe Line Company, LLC

   5739936    $ 65,000.00    12/28/98    Special Fuel Distributor

Williams Pipe Line Company, LLC

   5783909    $ 500.00    05/01/98    Permit

Williams Pipe Line Company, LLC

   5961087    $ 500,000.00    11/12/98    Motor Fuel Tax/Terminal Operator

Williams Pipe Line Company, LLC

   5961088    $ 500,000.00    11/12/98    Motor Fuel Tax/Terminal Operator

Williams Pipe Line Company, LLC

   5961089    $ 500,000.00    11/12/98    Motor Fuel Tax/Terminal Operator

Williams Pipe Line Company, LLC

   5961090    $ 500,000.00    11/12/98    Motor Fuel Tax/Terminal Operator

Williams Pipe Line Company, LLC

   5720750    $ 5,000.00    03/06/98    Permit to construct-City of Omaha

Williams Pipe Line Company, LLC

   5720752    $ 2,500.00    03/29/98    Permit -Otoe Co

Williams Pipe Line Company, LLC

   5754918    $ 10,000.00    12/15/98    Pipeline permit-City of 0maha

Williams Pipe Line Company, LLC

   5754919    $ 5,000.00    12/26/98    Occupier of Public Space

Williams Pipe Line Company, LLC

   6121085    $ 500,000.00    09/04/01    Motor Fuel Tax

Williams Pipe Line Company, LLC

   5961086    $ 25,000.00    01/16/98    Blanket Performance-RRC

Williams Pipelines Holdings, LP

   6121048    $ 25,000.00    06/12/01    Railroad Commission of Texas

Williams Terminals Holdings, L.P.

   ESD7314527    $ 100,000.00    07/01/02    Diesel Fuel Distributor

Williams Terminals Holdings, L.P.

   ESD7314528    $ 100,000.00    07/01/02    Motor Vehicle Fuel Distributor

Williams Terminals Holdings, L.P.

   6099870    $ 500,000.00    02/27/01    Fuel Tax-Terminal Op

Williams Terminals Holdings, L.P.

   5980071    $ 25,000.00    02/08/99    Petroleum Tax

Williams Terminals Holdings, L.P.

   6099857    $ 2,000,000.00    03/01/01    Motor Fuel Tax

Williams Terminals Holdings, L.P.

   6099851    $ 6,000.00    02/27/01    Motor Fuel Tax

Williams Terminals Holdings, L.P.

   5927562    $ 5,000.00    01/01/98    Fuels Tax



--------------------------------------------------------------------------------

Principal

--------------------------------------------------------------------------------

   Number


--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

   Effective Date


--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

Williams Terminals Holdings, L.P.

   6136764    $ 600,000.00    03/06/02    Motor Fuels Tax-Gasoline

Williams Terminals Holdings, L.P.

   6136765    $ 600,000.00    03/06/02    Motor Fuels Tax-Diesel

Williams Terminals Holdings, L.P.

   6159247    $ 22,864.00    04/15/02    Harris County

Williams Terminals Holdings, L.P.

   6099884    $ 2,000,000.00    08/14/00    Fuel Tax-Terminal Op

Williams Terminals Holdings, L.P.

   6036340    $ 25,000.00    12/22/99    Blanket Performance-RRC

--------------------------------------------------------------------------------

(1) Environmental work performed; once EPA and court approves, surety bond will
be cancelled (anticipated before year-end)



--------------------------------------------------------------------------------

SCHEDULE 7.3(f)

 

EXISTING LIENS

 

1. Security interest granted by the Borrower in the membership interests in WPL
securing obligations under the WPL Note Purchase Agreement

 

2. Mortgages granted by WPL on owned and leased properties of WPL securing
obligations under the WPL Note Purchase Agreement

 

3. Cash Escrow Account created under the WPL Note Purchase Agreement